Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 1 of 77




                            Exhibit C
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 2 of 77




                        Exhibit C (a)
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 3 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 4 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 5 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 6 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 7 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 8 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 9 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 10 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 11 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 12 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 13 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 14 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 15 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 16 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 17 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 18 of 77




                        Exhibit C (b)
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 19 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 20 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 21 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 22 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 23 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 24 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 25 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 26 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 27 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 28 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 29 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 30 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 31 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 32 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 33 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 34 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 35 of 77




                        Exhibit C (c)
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 36 of 77
         TIYEffiqHE_AKI{IOHEPHE TOBAPHCTBO                            PUBLIC JOINT STOCK COMPANY
               «l>POKI>I3HECI>AHK»                                    «BROKB USINESSBANK»

        ,LJ;OrOBIP IHBECTll:QIHHOro                               INVESTMENT AGREEMENT
           I>AHKIBCLKOro BKJIA,Ll;Y
                  .N'!! 03-07-2010                                          .N'!! 03-07-2010

      M.KMIB,                       07 JIMTIH51 201 Op.       Kiev,                            07 july 2010

              AT            «l>POKI>I3HECI>AHK»,                     JSC «Brokbusinessbank», a legal
     IOPMLJ:MtIHa oco6a, 3apeecTPOBaHa i 51Ka .ri:ie          entity registered and acting under the laws
     Bi.ri:noBiLJ:HO .ri:o 3aKoHo)l,aBCTBa YKpalHM, B         of Ukraine, represented by First Deputy
     oco6i ITepIIIoro 3aCTYTIHMKa roJIOBM                     Chairman of the Board Mr. Volodymyr
     ITpaBniHIDI ·          CKi.ri:aHa     BoJIOLJ:MMMpa      Skidan Anatoliyovich acting on the basic
     AHaToniifoBMtia, 51KMi1 .ri:ie Ha ni.ri:cTaBi            of Letter of Attorney, certified by private
     ,[(oBipeHocTi, nocBi.ri:tieHol Mopo30BOIO                notary of Kyiv notary district Morozova
     T.O., npMBaTHMM HOTapiycoM KMIBC.DKoro                   T.O. and registered in notary book under
        .                         .
     MlCbKOro             HOTaplaJI.bHOro         OKpyry      #3571 dd 18.06.2010 (hereinafter, referred
      18.06.2010p. 3a peecTpOBMM N23571,                      to as the BANK), on the one part, and
     (Ha.ri:ani - «EAHK»), 3 OLJ:Hid CTOpOHM, Ta              company ZUKK TRADING LIMITED,
     KoMnaHi51             «3YKK           TPEH,Ll;IHr        a legal entity registered and acting under
     JIIMITE,LI;>>            (ZUKK         TRADING           the laws of the Republic of Cyprus,
     LIMITED),                 IOPMlJ.MtIHa oco6a, 51Ka       (hereinafter referred to as the INVESTOR)
                            .          . .      .
     3ape€CTPOBaHa 1 51Ka LJ:l€ BlLJ:TIOBlLJ:HO .ri:o         represented      by     Director    Christis
     3aKoHo.ri:aBCTBa Pecny6niKM Kinp (Ha.ri:ani              Christodoulou on the other part, have
     - «IHBECTOP» ), B oco6i ,[(MpeKTopa                      concluded the present Agreement as
     KpicTica KpicTo.ri:yny, 3 iHIIIol cTopoHM                follows:
     yKJiaJIM u:ei1: .ri:oroBip npo HacTynHe:

              1.Ilpei::.MeT ,Ll;oroBopy.                             1. Object of the Agreement.
     1.1. «IHBECTOP» 3 MeToIO OTPMMaHH51                      1.1. The INVESTOR with the aim of
     npou:eHTiB, po3Minzye Ha          BKJiaLJ:HOMY           getting interest places on the investment
     iHBeCTMU:ii1HoMy paxyHKY B «EAHKY »                      account in the BANK funds as the
     rpmIIoBi KOIIITM 5IK iHBeCTMU:ii1:HMi1 BKna.ri:,         investment payment according to the
     Ha yMoBax U:horo ,[(oroBopy.                             terms of this AGREEMENT.

                        2.CyMa BKJiai::.y.                        2. The amount of the investment.
      2.1. «IHBECTOP» nepe.ri:ae, a «EAHK»                    2.1. The INVESTOR entrusts and the
      npMi1Mae iHBeCTMU:ii1HMi1 BKna.ri: (Ha.ri:ani           BANK accept an investment payment in
     BKJJA,[()           B      cyMi        15 000 000,00     the amount of 15 000 000,00 ( fifteen
          1
      (n 5ITHa.ri:U:5ITh Mi11.Di1:0HiB) .ri:onapiB CIIIA.     millions)     US dollars.
      2.2. «lHBECTOP» 3apaxoBye 3a3HatieHy                    2.2 The INVESTOR places the amount
      B n.2.1 CYMY BKJia.ri:y, npoT5IrOM 90                   specified in clause 2.1.within 90 (ninety)
      (.ri:eB' 51HOCTO)     6attKiBc.DKMX         lJ.HlB  3   banking days starting from the moment of
     MOMeHTY m.ri:nMcaHH51 cTopoHaMM U:.Doro                  signing this Agreement by parties, by
     .ri:oroBopy, IIIJI51XOM              6e3roTiBKOBoro      making non-cash payment to the account
      nepepaxyBaHH51              Ha               paxyHoK    #             2321 in the BANK .
     .M~                  2321 y «EAHKY».
Case 1:21-cv-20019-JEM
               3. TepMiu Document      1-3 Entered on FLSD Docket
                         ;::di ;:i:orosopy.                3. Term01/04/2021  Page 37 of 77
                                                                    of the investment.
      3.1    IT01:1aTKOM .n;ii" .n;oroBopy c .n;aTa 3 .1   Effective date is a date of signing
      rni1:r111caHID1 Qboro .n;oroBopy.             this Agreement by parties.

      3.2 ,[(aTOIO IIOBepHeHH.SI BKrra.n;y c 370-H              3 .2 Date of repayment of the Investment
      KaJieH.n;apHMH .n;eHb 3 .n;aTM 3apaxyBaHH.SI B            amount is 370th calendar day from the
      IIOBHOMY o6c.SI3i cyMM iHBeCTMn;iifHoro                   date of transfer of investment amount,
      BKrra.n;y, BKa3aHOl B rr.2.1, rrpH YMOBi                  specified in Clause 2.1, in full, provided
      orp11MaHID1 «EAHKOM» IIMCbMOBoro                          the «BANK» with a written notice by
      rroB1.n;oMrreHID1 «IHBECTOPA» mo.n;o                      «INVESTOR» regarding repayment of the
      IIOBepHeHIDI BKJia.n;y.                                   Investment.

      3.3      y      BMrra.n;Ky     He                         3 .3 In the case of non receipt of written
      IIBCbMOBoro IIOBl)l;OMJieHIDI 3a3Hal.feHoro               notice specified in Clause 3.2. of this
      B rr.3 .2 D;bOro ,[(oroBopy Ta Bi.n;cyTHOCTi              Agreement and without any objection
      3arrepe1:1eHh 3 6oKy EaHKy, cTpoK BKrra.n;y               from the BANK, length of investment
      3a IJ;MM ,[(oroBopoM                BBa)l(aCTbC.SI        according to this Agreement is extended
      rrpo.n;OB)l(eHMM Ha KO)l(Hi HaCTYIIHi 370                 for the next every 3 70 days without
      KaJieH.n;apHHX )l;HlB 6e3 IIl)l;IIMCaHIDI                 signing any additional agreement to this
      CTopoHaMM Bi.n;rroBi,n;HMX .n;o.n;aTKOBMX                 Agreement. In the case of extension of
      yro.n; .n;o n;horo ,[(oroBopy. Y pa3i                     investment term, the date of repayment is
      rrpo,n;OB)l(eHIDI CTpOKY BKrra.n;y .n;HeM                 every 370th day from the day, which is
      IIOBepHeHIDI BKJia.n;y c KO)l(HMH 370-H                   calculated from the previous repayment
      KaJieH.n;apHHH .n;eHb, .SIKMH 061.fMCJIIOCTbC.SI 3        date.
      rrorrepe.n;HbOl .n;aTM IIOBepHeHH.SI BKJia.n;y.                  If the date of repayment is non
      y BMna.n;Ky' .SIKmo .n;eHb IIOBepHeHIDI                   banking day, the repayment is performed
      BKrra.n;y rrp11rra.n;ac Ha He6aHKiBCbKMH .n;eHb,          on the next banking day.
      IIOBepHeHIDI BKJia.n;y 3)1;iHCHIOCTbC.SI Ha                      The INVESTOR agrees that in the
      HaCTYIIHMH 6aHKiBCbKMH .n;eHb.                            case of BANK's objection connecting to
      IHBECTOP rroro.n;)l(yCTbC.SI 3 TMM, mo y                  extension of investment term, the
      BMrra.n;Ky, .SIKmo EaHK 3arrepeqyc rrpoTM                 repayment of investment and accrued
      rrpo.n;oB)l(eHIDI CTpoKy BKrra.n;y, EaHK                  interest is performed to the account,
      3)1;iHCHIOC      IIOBepHeHH.SI     BKJia.n;y    Ta        specified in this Agreement, on the date of
      HapaxoBaHMX rrpou;eHTlB Ha paxyHoK,                       repayment.
      BM3Hal.feHMH B D;bOMY ,[(oroBopi, Ha .n;azy
      IIOBepHeHIDI BKrra.n;y.

        4. IlopHJl:OK uapaxysaHHSI Ta CUJiaTH                               4. Interest accruing.
                         npou;euTIB.                            4.1 The BANK accrues the interests on the
      4.1 «EAHK» HapaxoByc Ta crrrra1:1yc                       investment and pays the interest at the rate
      «IHBECTOPY» rrpou:eHTM 3a cTaBKOIO He                     - no less then 11,5 (eleven point fi e
      Memne Hi)I( 11,5 (o,n;MHa,n;n;.SITb u;irr11x rr'.SITb     tenths) percent annually .
      .::i:ec.SITHX) rrpon;eHTiB pi1:1H11x.                     4.2. Interests on the investment are
      4.2 ITpon;eHTM Ha · BKrra.n; HapaxoByIOTbC.SI             charged from the day, following after the
      B1.n;       .n;IDI,    HacTyrrHoro       3a      .n;HeM   date of receipt of investment amount or
      Ha.n;xo.n;:>1<eHID1 cyMM BKJia.n;y a6o 11                 any share of it to the investment account.
      qacTMHM Ha iHBeCTMn;iifHMH paxyHoK.                        The end of interest-paying period is a da
      KiHU:eM rrep10.n;y HapaxyBaHH.SI c .n;eHh,                which predate to the date of investment
                          c .n;an rroBe HeHH.SI BKrra.n; .      refund.
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 38 of 77
      ..+.3 ITpou:eHTH Ha BKrra.n, HapaxoByIOTbCH             4.3 Interests for the investment are
     y BaJIIOTi BKrra.n,y, rn:oMiCHlJHO B ocTaHHiH:           accrued on the monthly basis on the last
        o6olJHM .n,eHb noTOlJHoro MICHU:H, Ta                 business day of each month and are
     rrepepaxOBYJOTbCH            Ha         paxyHoK          transferred to the INVESTOR's account
     IHBECTOPA             npoTHroM 5 (n'HTH)                 within next five business days. For
     6aHKiBCbKHX .n,HiB. I1pH po3paxyHKY                      interests accruing number of days in year
        pou:eHTiB KirrhKiCTb .n,HiB y pou:i Ta                and in month is accepted as actual.
     .1icHu:i npHH:MaE:TbCH 3a cpaKTHlfHy.                    4.4 The BANK repays the investment
        .4 CnrraTa npou:eHTiB 3a BKrra.n,oM Ta                amount and interests on investment at the
        osepHeHHH       cyMH       BKrra.n,y      mcrrH       expiry date of the present Agreement into
     :>aKiHlfeHHH TepMiHy .n,i"i .n,aHoro ,lJproBopy          the INVESTOR's account on the
     3.J;iMCHIOE:TbCH     «EAHKOM»           IIIJIHXOM        following details:
     nepepaxyBaHHH              Ha           paxyHoK
      <IHBECTOPA»              3a       HacTynHHMH
        eKB13HTaMH:

     OrpuMysaq: KoMrraHi51 «3YKK TPEM,ZlJHr                   Beneficiary: ZUKK TRADING LTD
     .lIMITE,[(» (ZUKK TRADING LTD)                           Beneficiary's address: Vyronos,24 P.LORDOS
     .-\.:q)eca: Vyronos,24 P.LORDOS CENTER,                  CENTER, BLOCK B, Flat/Office 305 Limassol,
     BLOCK B, Flat/Office 305 Limassol, Cyprus.               Cyprus.
     l>anK OTpHMysaqa:                                        Beneficiary's Bank:
     HELLENIC BANK LIMITED                                    HELLENIC BANK LIMITED
     Limassol International Business Centre 52,               Limassol International Business Centre 52,
     Gladstonos str., P.O.Box.51474,3505 Lemesos,             Gladstonos str., P.O.Box.51474,3505 Lemesos,
     Cyprus SWIFT: HEBACY 2 NLIM                              Cyprus SWIFT: HEBACY 2 NLIM
     IBAN:                                 9101               IBAN:                                 9101
     PaxynoK OTpHMysaqa: N2                  91-01            Beneficiary's Account #              91-01

                    5. Oco6Jiusi yMosu.                                 5. Special conditions.
       5. 1      Bi.n,noBi.n,Ho .n,o BHMor lJHHHoro           5.1 Subject to the current Ukrainian law
     3aKOHO)l,aBCTBa y KpalHH IHBeCTOp He MaE:                the Investor shall not possess the right of
     npasa            BHMaraTH            )l,OCTpOKOBoro      withdrawal the investment amount.
     nosepHeHHH cyMH BKrra.n,y.                               5.2 Investment interest shall be subject to
     - .2              ITpou:eHTH          Ha      BKrra.n,   the tax in accordance with the norms
     orro.n,aTKOBYJOTbCH            3rI)l,HO        HOpM      provided by the International Double Tax
       .      .             .
     Bl.llJIOBI.n,Horo MDKHapo.n,Horo .n,orosopy              Treaty signed by Ukraine.
     ) Kpa1HH 3 IIHTaHb YHHKHeHHH TIO)l,BiMHOro
     orro.n,aTKyBaHHH.

                     6. Iurni yMosu.                                    6. Other conditions.
     6.1       ,[(aHHM     .n,oromp     CKJia.n,eHHM          6.1 The present Agreement is drawn up
     yKpalHCbKOIO Ta aHrrriMCbKOIO MOBaMH y                   Ukraine and English languages in two
     ;r:sox eK3eMITJIHpax, rn:o MaIOTb O)l,HaKOBY             copies, one for each of the parties, both
     IOpH)l,HlJHY CHJiy, ITO O)l,HOMY )l,JIH KO)l(HOI         with equal legal force. In the event that
        TOpOHH. y BHrra.n,~y BHHHKHeHHH crropiB               any disputes or controversies arise, the
     a6o po36i)l(HOCTei1 TeKCT yKpalHCbKOIO                   preference shall be given to the text m
     . !OBOIO Mae rrepeBa)l(HY CHJiy.                         Ukrainian language .
     6.2 y ci )l,OITOBHeHHH Ta 3MiHH )l,O .n,aHoro
     ;:::{oroBopy IlOBHHHi 6yTH 3po6rreHi B                   6.2 Any amendments or supplement to the
     IDICbMOBOl           cpopMi,         rri.n,rrncaHi       present Agreement must be drown up in
     IlOBHOBa)l(HHMH rrpe.n,cTaBHHKaMH o6ox                   writin ,   si ned   b    the       authoritative

                                                                                           ,..
Case 1:21-cv-20019-JEM
                  .    .Document
                        ..       1-3 Entered on FLSD Docket 01/04/2021 Page 39 of 77
        0   lH 1   CKpUIJieHl lX rreqaTKaMH:.        representatives of both parties and sealed.

             ;J:amrn   ,L(oroBip         peryrr10eThCH 6.3 The present Agreement shall be
         ·oHO.laBCTBOM YKpa'iHM.                       regulated by the substantive law of
                                                       Ukraine.

             Crrop11 rro U,hOMY .n;oroBopy 6.4 Any disputes arising out of the present
          .             .      .       .
      BHpm:ryIOThCH y Bl.L(IlOBl.L(HOCTl 3 q11HHI1M contract or in connection with it is to be
        ·oHo.n;aBCTBOM YKpa'iH11.                   settled in accordance with the Ukrainian
                                                    legislation.

                                                               Legal Addresses
            IOpuJJ;nqHi a,11;pecu i nJiaTimHi
                                                      and Payment Requisites of the Parties.
                  peKBiJHTH CTOpiH
                                                                «IHBECTOP»
                     «EAHK»
                                                              «The INVESTOR»
                   «the BANK>>
        ITERMEDIARY BANK:                            Beneficiary: ZUKK TRADING LTD
           che Bank Trust Company                    Beneficiary's address: Vyronos,24
                                                     P.LORDOS CENTER, BLOCK B,
            1FT: BKTRUS33                            Flat/Office 305 Limassol, Cyprus.
                719                                  Beneficiary's Bank:
                                                     HELLENIC BANK LIMITED
                                                     Limassol International Business Centre
      J C <<l3rokbusinessbank»                       52, Gladstonos str., P.O.Box.51474,3 505
       r;e ".Ukraine                                 Lemesos, Cyprus
          TIT: BRBB UA UXXXX                         SWIFT: HEBACY 2 NLIM
                                                     IBAN:                              910 1
                                                     Beneficiary's Account
                                                      Ace              91-01


                         ITi.n;rr11c11                               Signatures
                         «EAHK»                                    «IHBECTOP»
                        the BANK                                  the INVESTOR
         """ ~~ 3a T)'TIHH:K            ,L(11peKTOp
           - 3 IT aBJiiHHH              Director
           _ ~     ' Chairman o~~~~~-4-.
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 40 of 77
             IlYEJI/l/HE AK/_(IOHEPHE TOBAPHCTBO                      PUBLIC JOINT STOCK COMPANY
                   «liPOKI>I3HECI>AHK»                                «BROKB US/NESSBANK»

                          ,lI;o,IJ;an~oea yro,IJ;a .N!! 1              Additional agreement #1
                  ,lI;o ,lI;oroeopy iueecTHU.iii:uoro          to the INVESTMENT AGREEMENT
                         6am~iBCbKOro BKJia,IJ;y                    # 03-07-2010 as of 07 Jul 2010
           .N'!! 03-07-2010 Bi,IJ; 07 JIHIIHSI 2010 poKy

           M.KHIB,                    11 JIHIIH51 201 lp.     Kiev,                         11 july 2011

                   AT           «liPOKI>I3HECI>AHK»,                 JSC «Brokbusinessbank>>, a legal
          IOpH,l(lfqHa oco6a, 3apeecTPOBaHa i 5!Ka .l(ie      entity registered and acting under the laws
          Bi,l(rroBi,l(HO ,l(O 3aKoHo,l(aBCTBa YKpa"iHH, B    of Ukraine, represented by First Deputy
          oco6i ITeprnoro 3acTyrrHHKa foJIOBH                 Chairman of the Board Mr. Volodymyr
          ITpaBJiiHH51          CKi,l(aHa    Bono,l(HMHpa     Skidan Anatoliyovich acting on the basic
          AHaToniiioBHqa, 51KHii ,l(ie Ha rri,l(CTaBi         of Letter of Attorney, certified by private
          ,[(oBipeHocTi, rrocBi,l(qeHo"i KpaKoBeIJ;bKOIO      notary of Kyiv notary district Krakovetska
          A.M.,            rrpttBaTHHM         HOTapiycoM     A.M. and registered in notary book under
-~   .    Ktt"iBChKoro MicbKoro HOTap1anbHoro                 # 153 8 dd 16.06.2011 (hereinafter, referred
          oKpyry 16.06.201 lp. 3a pe€CTPOBHM                  to as the BANK), on the one part, and
          N!!l538, (Ha.l(ani - «EAHK»), 3 O.l(Hid             company ZUKK TRADING LIMITED,
          cTopoHH,                  Ta           KoMrraHi51   a legal entity registered and acting under
          «3YKK            TPEH,lI;IHr        JIIMITE,lI;»    the laws of the Republic of Cyprus,
          (ZUKK              TRADING          LIMITED),       (hereinafter referred to as the INVESTOR)
          IOpH,l(lfqHa oco6a, 5!Ka 3ape€CTPOBaHa i            represented      by     Director    Christis
          51Ka Ai€ Bi,l(rroBi,l(HO ,l(O 3aKoHo,l(aBCTBa       Christodoulou on the other part, have
          Pecny6niKH              Kinp      (Ha,l(ani     -   concluded      the     present    Additional
          "IHBECTOP"), B oco6i ,[(ttpeKTopa                   Agreement as follows:
          KpicTica KpicTo,l(yny, 3 iHrno"i cTopoHH
          yKnanH U:IO ,l(O,l(aTKOBY yro,l(y npo
          HaCTYIIHe:

            1 . ITyHKT 4.1 ,U:oroBopy iHBecTttu;iii:Horo      1. Paragraph 4.1 of the INVESTMENT
         6aHKiBCbKoro BKJia,L(Y N!! 03-07-2010 BiA 07         AGREEMENT# 03-07-2010 as of 07 Jul
         IJIHIIH5I 2010 poKy BHKJiaCTH B HaCTYIIHiii          2010 should mean the following:
         Pe,l(aKu;i"i:
           4.1 «EAHK» HapaxoBye Ta crrnaqye                   4.1 The BANK accrues the interests on the
           «IHBECTOPY » rrpou;eHTH 3a cTaBKOIO                investment and pays the interest at the rate
           He Memne Hi:>K 9 (AeB' 5ITb) rrpou;eHTiB           - no less then 9 (nine point zero) percent
           p1qHlfX.                                           annually.

          2. IHrni yMoBH ,[(oroBopy iHBeCTHu;iii:Horo 2. Other conditions of the
          6aHKiBCbKoro BKJia,l(y N!! 03-07-2010 Bi,l( INVESTMENT AGREEMENT# 03-07-
          07 JIHIIH51 2010 poKy 3aJIHIIlaIOTbC51 6e3 2010 as of 07 Jul 2010 remain unchanged.
          3M1H.

         3. ,[(o,l(aTKOBa yro,l(a CKJia,l(eHa y ,l(BOX 3. This additional Agreement consists in
         eK3eMIIJI5Ipax, IIJ,O MaIOTb O,l(HaKoBy two copies that have the same validity,
         IOpH,l(lfqHy CHJIY, ITO O,l(HOMY ,l(JI51 KO:>KHOl one for each Party and is the integral part
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 41 of 77



       CTopom1, i e HeBi;:(eMHOIO qacnrnoio of the INVESTMENT AGREEMENT
       ,ll;oroBopy iHBeCUII.liifHoro 6aHKiBCbKOro # 03-07-2010 as of07 Jul 2010.
       BKna.n;y N2 03-07-2010 Bi,n; 07 mmm1 2010
       poKy.
                                                     4. This additional agreement is effective
       4. ,lJ;o,n;aTKOBa yro.n;a Ha6yBae qfIHHOCTi 3 from 11 Jul 2011.
       11 JIHIIHJI 2011 poKy.

                                                                     Legal Addresses
             IOpu.11:uqHi a.11:pecu i nJiaTbKHi
                                                         and Payment Requisites of the Parties.
                    peKBiJHTH CTopiH
                                                                      «IHBECTOP»
                      «EAHK»
                                                                    «The INVESTOR»
                    «the BANK>>                         Beneficiary: ZUKK TRADING LTD
       INTERMEDIARY BANK:                               Beneficiary's address: Vyronos,24
       Deutsche Bank Trust Company
                                                        P .LORDOS CENTER, BLOCK B,
       Americas                                         Flat/Office 305 Limassol, Cyprus.
        SWIFT: BKTRUS33                                 Beneficiary's Bank:
        #     3719
                                                        HELLENIC BANK LIMITED
                                                        Limassol International Business Centre
       BENEFICIARY BANK:                                52, Gladstonos str., P.O.Box.51474,3505
       JSC "Brokbusinessbank"                           Lemesos, Cyprus
       Kiev, Ukraine                                    SWIFT: HEBACY 2 NLIM
       SWIFT: BRBB UA UXXXX                             IBAN :                            9101
                                                        Beneficiary's Account
                                                         Ace              91-01


                           ITi,n;rrHcH                                    Signatures
                          «EAHK»                                        «IHBECTOP»
                         the BANK                                      the INVESTOR
       ITeprrmif 3acTyrrHHK                             ,lJ;HpeKTOp
        r OJIOBH ITpaBJiiHH5l.AJi~--=:===i...;          Director
        First Deputy Ch ·                 :~.,Mt'i.\\




       (B.A. CKi,D,att)                                 (KpicTic KpicTo,D,yny)
       (Volodymyr (Anatoliyovich) Skidan)
                                                        (Christis Christodoulo
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 42 of 77
            l1YEH/l/HE AKL(IOHEPHE TOBAPHCTBO                       PUBLIC JOINT STOCK COMPANY
                  «l>POKI>I3HECI>AHK»                                «BROKBUSINESSBANK»

                       ,n:o,lJ.aTKOBa yro,lJ.a .N'!! 2                 Additional agreement #2
                 ,n:o ,n:oroeopy iHBeCTHU:iHHOrO               to the INVESTMENT AGREEMENT
                       6aHKiBCbKOro BKJia.[l.y                      # 03-07-2010 as of 07 Jul 2010
          .N'!! 03-07-2010 Bi.[I. 07 JIHUHH 2010 poKy

          M. KHYB,                  17 1JJaBH51 2012 p. Kiev,                             17 may 2012

         AT «l>POKI>I3HECI>AHK», IOpH):(llqHa JSC «Brokbusinessbank>>, a legal entity
         oco6a, 3ape€C1JJOBaHa i 51Ka ):(ie                   registered and acting under the laws of
         Bi):(IIOBi):(HO ,[(0 3aKOHO,[(aBCTBa y KpalHll, B    Ukraine, represented by First Deputy
         OC06i IlepIIIOfO 3aCTYIIHIIKa roJIOBll               Chairman of the Board Mr. Volodymyr
         IlpaBJiiHH51          CKi):(aHa    Borro,[(HMHpa     Skidan Anatoliyovich acting on the basic
         AHaTorrii1:oBHqa, 51KHH ):(ie Ha rri):(cTaBi         of Letter of Attorney, certified by private
         ,[.(oBipeHocTi, rrocBi):(qeHoY KpaKOBel(hKOIO        notary of Kyiv notary district Krakovetska
         A.M., rrpHBaTHIIM HOTapiycoM KHIBChKoro              A.M. and registered in notary book under
         MlChKOro            HOTaplaJibHOfO        OKpyry     #1538 dd 16.06.2011 (hereinafter, referred
         16.06.20llp. 3a peecTpOBIIM .N21538,                 to as the BANK), on the one part, and
         (Ha):(aJii - «EAHK»), 3 O):(Hid CTOpOHll, Ta         company ZUKK TRADING LIMITED,
         KoMrraHi51           «3YKK         TPEH,n:IHr        a legal entity registered and acting under
         JIIMITE,n:»         (ZUKK           TRADING          the laws of the Republic of Cyprus,
         LIMITED),            IOpll):(lfqHa oco6a, 51Ka       (hereinafter referred to as the INVESTOR)
                               .         . .    .
         3ape€C1JJOBaHa 1 51Ka ,[(1€ Bl,[(IIOBl,[(HO ,[(0     represented by Guntis Berzins acting on
         3aKOHO,[(aBCTBa Pecrry6JiiKH Kirrp (Ha):(aJii        the authority of power of attorney, on the
                «IHBECTOP» ), B oco6i ryHTica                 other part, have concluded this Additional
         Eep3iHca,        51KHH ):(ie       Ha  rri):(cTaBi   agreement #2 to the INVESTMENT
         ,lJ;oBipeHocTi, 3 iHwoY cTopoHH, yKJiaJill           AGREEMENT# 03-07-2010 dd Oih July
         ,lJ;o):(aTKOBY yro):(y .N2 2 JJ:o JJ:oroBopy         201 O(hereafter - Additional agreement #2)
         iHBeCTIIQiHHOro 6aHKiBCbKOfO BKJia,[(y               about the following:
         .N2 03-07-2010 Bi):( 07 JIIIIIH51 2010 poKy
         (Ha):(aJii «,[.(o):(aTKOBa yro,[(a .N2 2 ») rrpo
         HacryrrHe:

           1.Il)'HKT 3.2 JJ:oroBopy iHBeCTHQii1:Horo          1. Paragraph 3.2 of the INVESTMENT
        5aHKiBChKoro BKJia):(y .N2 03-07-2010 Bi):( 07        AGREEMENT# 03-07-2010 as of 07 Jul
        JIIIIIH51 2010 po Ky BllKJiaCTll B HaCTYIIHiH         2010 should mean the following:
        oe):(aKQiY:                                           3 .2 Date of repayment of the Investment
          3 .2 ,lJ;aTOIO rroBepHeHH51 BKJia):(y e « 16 »      amount is 16 December 2013.
          rpy):(H51 2013 poKy.

         2. IlyHKT 3.3 JJ:oroBopy iHBeCTlll(iHHOfO            2. To exclude the paragraph 3.3 of the
         6aHKiBChKOro BKJia):(y .N203-07-2010 Bi):(           INVESTMENT AGREEMENT# 03-07-
         07 JIIIIIH51 2010 po Ky BllKJIJOqlfTll.              2010 as of07 Jul 2010.

         3. Imrri yMoBH JJ:oroBopy iHBeCTHQii1:Horo 3. Other conditions of the
         6aHKiBCbKoro BKJia):(y .N2 03-07-2010 Bi):( INVESTMENT AGREEMENT# 03-07-
         07 JIHIIH51 2010 poKy 3amunaIOThC51 6e3     2010 as of 07 Jul 2010 remain unchanged.
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 43 of 77



     3M1H.

     4. ,lJ;o,[(aTKOBa yro,[(a CKJia,[(eHa y ,[(BOX      4. This additional Agreement consists in
     eK3eMrrm1pax, 11(0 MaIOTb 0,[(HaKOBY                two copies that have the same validity,
     10pI1,[(l1qHy CHJiy, no 0,[(HOMY ,[(Jl5I KO)l(HOI   one for each Party and is the integral part
     CTopoH11, i e HeBi,[('€MHOIO qacTHHOIO              of the INVESTMENT AGREEMENT
     ,lJ;oroBopy iHBeCTHQiifHoro 6aHKiBCbKOro            # 03-07-2010 as of 07 Jul 2010.
     BKJia,[(y N!i 03-07-2010 Bi,[( 07 Jll1IIH5I 2010
     poKy.

     5. ,lJ;o,[(aTKOBa yro,[(a Ha6yBa€ q11HHOCTi 3       5. This additional agreement is effective
     MoMeHTY i"i yKJia,[(eHH5I cTopoHaM11.               from the date of its conclusion by parties.


          10p11,IJ,11qui a,IJ,pec11 i IIJiaThlrni
                                                                  Legal Addresses
                  peKBi311Tll CTopiu                     And Payment Requisites of the Parties.
                       «EAHK»                                      «IHBECTOP»
                     «the BANK»                                  «The INVESTOR>>
     INTERMEDIARY BANK:
     Deutsche Bank Trust Company                         Beneficiary: ZUKK TRADING LTD
     Americas                                            Beneficiary's address: Vyronos,24
      SWIFT: BKTRUS33                                    P.LORDOS CENTER, BLOCK B,
       #     3719                                        Flat/Office 305 Limassol, Cyprus.
                                                         Beneficiary's Bank:
     BENEFICIARY BANK:                                   JSC «Brokbusinessbank»
     JSC «Brokbusinessbank»                              Kiev, Ukraine
     Kiev, Ukraine
     SWIFT: BRBB UA UXXXX                                Beneficiary's Account
                                                         Ace             3000


                                                                           Signatures
                                                                         «IHBECTOP»
                                                                        the INVESTOR
     IIepnmif 3acTyrrHllK
      roJIOBll IIpaBJiiHH5I
      First Deputy Chair·d~> ll




                                                         (ryttTic Eep3ittc)
                                                         (Guntis Berzins)
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 44 of 77
             llYEJ/Il/HE AK1'IOHEPHE TOBAPHCTBO                    PUBLIC JOINT STOCK COMPANY
                  «1iPOKJiI3HECJiAHK»                               «BROKB USINESSBANK»

                       ,n:o.a;aTKOBa yro.a;a .N'2 3                   Additional agreement #3
                 ,n:o ,n:orosopy iusecTHQiHuoro               to the INVESTMENT AGREEMENT
                       6aHKiBCbKOro BKJia,a;y                      # 03-07-2010 as of 07 Jul 2010
          .N'!? 03-07-2010 Bi.a; 07 JIHilHH 2010 poKy

           M. KMIB,             30 JIMCTorra.n:a 2012 p. Kiev,                      30 November 2012

                  AT           «1iPOKJiI3HECJiAHK»,                 JSC «Brokbusinessbanlrn, a legal
         10pn.n:nqHa oco6a, 3ape€CTPOBaHa i .HKa .n:ie       entity registered and acting under the laws
         Bi.n:rroBi.n:Ho .n:o 3aKoHo.n:aBCTBa YKpatHM, B     of Ukraine, represented by First Deputy
         oco6i Ilepmoro 3aCTYllHMKa roJIOBH                  Chairman of the Board Mr.Skidan
         IlpaBJiiHH.H EaHKY CKi.n:aHa Borro.n:MMMpa          Volodymyr Anatoliyovich, acting on the
         AHaTorriiioBnqa, .HKHM .n:ie Ha rri.n:cTaBi         basic of Letter of Attorney, certified by
         ,[(oBipeHocTi, rrocBi.n:qeHo1 KpaKoBeQbKOIO         private notary of Kyiv notary district
         A.M.,            rrpHBaTHMM          HOTapiycoM     Krakovetska A.M. and registered in notary
         Ktt1BCbKoro MicbKoro HOTaptanbHOro                  book under #1316 dd 03.07.2012
         oKpyry 03.07.2012p. 3a pe€CTPOBMM                   (hereinafter, referred to as the BANK), on
         N!d316, (Ha.n:ani - «EAHK»), 3 o.n:Hid              the one part, and company ZUKK
         cTopoHH,                 Ta            KoMrraHi.H   TRADING LIMITED, a legal entity
         «3YKK            TPEH)l;IHr         JIIMITE.LI:»    registered and acting under the laws of
         (ZUKK             TRADING           LIMITED),       the Republic of Cyprus, (hereinafter
         10ptt.n:nqHa oco6a, .HKa 3ape€CTPOBaHa i            referred to as the INVESTOR) represented
         .HKa .n:ie Bi.n:rroai.n:Ho .n:o 3aKoHo.n:aacTBa     by Director Christis Christodoulou on the
         Pecrry6rriKH           Kirrp      (Ha.n:ani     -   other part, have concluded the present
         «IHBECTOP»), B oco6i ,[(npeKTopa                    Additional Agreement as follows:
         KpicTica KpicTo.n:yrry, 3 iHmoi' cTopoHM
         yKrranM UIO .n:o.n:aTKOBY yro.n:y            rrpo
         HacTyrrHe:

            1 . IlyHKT 4.1 ,[(oroBopy iHBeCTMUiiiHoro        1. Paragraph 4.1 of the INVESTMENT
         5aHKiBCbKoro BKJia.n:y N2 03-07-2010 ai.n: 07       AGREEMENT# 03-07-2010 as of 07 Jul
         rrMrrH.H 2010 poKy BHKJiacTH B HacTyrrHiii          2010 should mean the following:
         oe.n:aKuii':
           4.1 «EAHK» Hapaxoaye Ta crrnaqye                  4.1 The BANK ·accrues the interests on the
           «IHBECTOPY» rrpoueHTM 3a cTaBKOIO                 investment and pays the interest at the rate
           He MeHme Hi:>K 10 (.n:ec.HTb) rrpoueHTiB          - no less then 10 (ten point zero) percent
           p1qHMX.                                           annually.

         2. IHmi yMOBH ,[(oroaopy iHBeCTHUiMHoro 2.       Other conditions         of the
         6aHKiBCbKoro BKJia.n:y N2 03-07-2010 ai.n: INVESTMENT AGREEMENT # 03-07-
         07 JIHllH.H 2010 poKy 3aJIHmaIOTbC.H 6e3 2010 as of 07 Jul 2010 remain unchanged.
         3MIH.

         3. ,[(o.n:aTKOBa yro.n:a cKJia,n:eHa y ,n:Box 3. This additional Agreement consists in
         eK3eMrrrr.Hpax, rn:o MaIOTb o.n:HaKoBy two copies that have the same validity,
         10pn.n:HqHy cnny, rro o.n:HoMy .D:JI.H KO:>KHoi' one for each Party and is the integral part
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 45 of 77



     CTopom1, i e HeBi,z:( €MHOIO qacnrno10 of the INVESTMENT AGREEMENT
     ,ZJ;oroBopy iHBeCTtt~iliHoro 6aHKiBCbKOro # 03-07-2010 as of 07 Jul 2010.
     BKna.[(y .M! 03-07-2010 Bi.[( 07 nI1ITH51 2010
     poKy.
                                                    4. This additional agreement is effective
     4. ,lJ;o.[(aTKOBa yro.[(a Ha6yBae qI1HHOCT1 3 from 01 December 2012.
     01 rpy.[(H51 2012 poKy.

                                                              Legal Addresses
           10p11,11;11qui a,11;pec11 i nJiaTi:ami
                                                     and Payment Requisites of the Parties.
                   peKBhllTll CTOpiu
                                                               «IHBECTOP»
                        «EAHK»
                                                             «The INVESTOR>>
                      «the BANK»
      INTERMEDIARY BANK:                            Beneficiary: ZUKK TRADING LTD
      Deutsche Bank Trust Company                   Beneficiary's address: Vyronos,24
      Americas                                      P.LORDOS CENTER, BLOCK B,
       SWIFT: BKTRUS33                              Flat/Office 305 Limassol, Cyprus.
       #      3719                                  Beneficiary's Bank:
                                                    HELLENIC BANK LIMITED
      BENEFICIARY BANK:                             Limassol International Business Centre
      JSC «Brokbusinessbank»                        52, Gladstonos str., P.O.Box.51474,3505
      Kiev, Ukraine                                 Lemesos, Cyprus
      SWIFT: BRBB UA UXXXX                          SWIFT: HEBACY 2 NLIM
                                                    IBAN :                            9101
                                                    Beneficiary's Account
                                                     Ace              91-01


                        Tii.[(ITI1CI1                                 Signatures
                        «EAHK»                                      «IHBECTOP»
                       theBANK                                     the INVESTOR
      Ilepurnli 3aCTYITHI1K                         ,ZJ;ttpeKTOp
       fonOBI1 TipaBniHHSI                          Director
       First Deputy Chair.ma:fi'/~~m~




      (B.A.CKiAaH)                   %o'            (KpicTic KpicTOAyny)~~~
      (Volodymyr     (Anatoliyovic.rno-;~a:a:11rr   (Christis Christodoulou )
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 46 of 77
        llYEJIIl/HE AKI{IOHEPHE TOBAPHCTBO                                    PUBLIC JOINT STOCK COMPANY
                 «liPOKliI3HECliAHK»                                             «BROKBUSINESSBANK»

              ,ll;o,[J,an:osa yro,[J,a .N'24 ,[J,O ,[J,Orosopy                  Additional agreement #4 to the
            iusecTuu,iiiuoro 6amdBChKOro BKJia,[J,y                             INVESTMENT AGREEMENT
           .N'XXX-XX-XXXX Bi.[J. «07» JIHDHH 2010 poKy                         .N'XXX-XX-XXXX as of July 07, 2010

     M. KH'iB,                     «27» 6epe3~ 2013 poKy              Kiev,                              March 27, 2013

                AT <<l>POKI>I3HECl>AHK», 10p11.z:i:wrna               JSC «Brokbusinessbanlm, a legal entity registered
      oco6a, 3apeecTposaHa i RKa .z:i:ie si.z:i:nosi.n:Ho .z:i:o      and acting under the laws of Ukraine, represented
      3aKoHo.n:ascrna YKpai'HH, B oco6i IIepIIIoro                    by First Deputy Chairman of the Board Mr.
      3acTynHHKa          fonoBH          IIpasniH~    CKi.n:aHa      Volodymyr Skidan acting under the Warrant #212
      Bono.n:HMHpa AHaTOJiii1:os11qa, RKHH .z:i:ie Ha ni.z:i:crnsi    dated as of March 20st, 2013 notarized by
     .z:i:osipeHocTi, nocsi.z:i:qeHoi' MapiHiqeHKO O.C.,              Marinichenko 0., private notary of Kyiv City
      npHBaTHHM HOTapiycoM KHi'BChKoro MiCbKoro                       Notary District (hereinafter, referred to as the
      HOTapiaJibHOfO OKpyry 20.03.2013p. 3a pe€CTpOBHM                «BANK»), on the one part, and company «ZUKK
     .M:!212 (Ha.n:ani - «EAHK»), 3 o.n:Hid' cTOpOHH, Ta              TRADING LIMITED», a legal entity registered
     KoMnaHiR «3YKK TPEfi)J;IHr JIIMITE,ll;»                          and acting under the laws of the Republic of
     (ZUKK TRADING LIMITED), IOp11.z:i:11qHa                          Cyprus, (hereinafter referred to as the
     oco6a, HKa 3apeecTposaHa i RKa .z:i:ie si.z:i:noai.n:Ho .z:i:o   «INVESTOR») represented by Berzins Guntis on
     3aKoHo.n:ascrna Pecny6niKH Kinp (.z:i:ani no TeKcTy              the other part, have entered into a present
     «IHBECTOP»), B oco6i .z:i;osipeHoi" oco6R                        Additional agreement #4 to the INVESTMENT
     Eep3iHca fyHTica, 3 iHIIIoi' cTopoHH YKJiaJIH UJO                AGREEMENT .M!03-07-2010 as of July 07, 2010
     ,[(o.n:aTKOBY yro.z:i:y N24 si.z:i: «27» 6epe3~ 2013 poKy        (hereinafter referred to as the «AGREEMENT») as
     (Ha.n:ani - ,[(o.n:aTKOBa yro.z:i:a) .z:i:o ,[(orosopy           follows:
     6aHKiBCbKOro BKJia.z:i:y N203-07-2010 si.z:i: «07»
     JIHn~ 2010 poKy (Ha.z:i:ani - «,[(OfOBIP») npo
     HaczynHe:

      1. IlyHKT 4.4. ,[(orosopy BHKJiaCTH B Hosii1:                   1. Article 4.4. of the AGREEMENT shall be
      pe.n:aKuii':                                                    amended as follows:
     «4.4. Cnnarn npoueHTiB 3a «BKJIA,[(OM» Ta                        «4.4 The BANK repays the investment amount and
     noaepHeHHR cyMH «BKJIA,[(Y» niCJIR 3aKiHqeHHR                    interests on investment at the expiry date of the
     CTpOKY «BKJIA,ZJY» 3.ll:iHCHJO€TbCR «EAHKOM»                     present Agreement into the INVESTOR's account
     IIIJIRXOM     nepepaxyBaHH51     Ha    paxyHOK                   on the following details:
     «IHBECTOPA» 3a HaCTYDHHMH peKBi3HTaMH:

    0TpuMysaq: KoMnattiR «3YKK TPEH,[(IHr                             Beneficiary: ZUKK TRADING LTD
    flIMITE,[(»                                                       Beneficiary's address: Vyronos,24 P.LORDOS
    A.z:i:peca OTpHMysaqa: BHpOHOC, 24 11. nop.n:oc                   CENTER, BLOCK B, Flat/Office 305 Limassol,
    [(eHTp, EnoK E ,O<t>ic N2305 fliMacon, Kinp.                      Cyprus.

    liaHK OTpHMysaqa:                                                 Beneficiary's Bank:
    YKpa'iHa, M. K11i'B, np-T. IIepeMorn, 41                          JSC «Brokbusinessbank», Kiev, Ukraine
    AT «EPOKEI3HECEAHK»,                                              SWIFT: BRBB UA UXXXX
    K0.11: 6aHKY (M<!>O) 300249                                       Beneficiary's Account #           3001 »
    PaxyuoK OTpHMysaqa: N2                   3001»

    2. ,[(o.z:i:aTKOBa yro.z:i:a € Hesi.z:i:'eMHOJO qacTHHOJO         2. Additional agreement is an integral part of the
    ,[(orosopy i tta611pae q11HHOCTi 3 MOMeHTy iT                     Agreement and shall take effect upon signature and
    ni.z:i:n11caH~ Ta cKpinneHI;UI neqaTKaMH CTOpiH.                  sealed by the Parties.
    3.        ,[(o.z:i:aTKOBa yro.z:i:a cKJia.n:eHa y .n:sox          3. Additional agreement drawn up in two copies
    npHMipHHKax, RKi MaJOTb o.z:i:ttaKOBY IOp11.z:i:11qHy             having equal legal force, one for each party.
    c11ny, no o.z:i:ttoMy .ll:JIR KO)KHOI b CTOpiH.
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 47 of 77
     IOpHAHqui aApecu i               DJiaTi~ui                   pe1rni3HTH cTopiu   Legal Addresses and Bank Details of the Parties.
                                «EAHK»                                                                  «BANK»

     EAHK ITOCEPElIHHK:                                                               INTERMEDIARY BANK:
     Deutsche Bank Trust Company Americas                                             Deutsche Bank Trust Company
     SWIFT: BKTRUS33                                                                  Americas
     PaxyHoK N        3719                                                            SWIFT: BKTRUS33
     EAHK OTPHMYBAq:                                                                  Account #       3719
     AT «EPOKEI3HECEAHK»                                                              BENEFICIARY BANK:
     03057, YKpai'Ha, M. KHi'B,                                                       JSK «BROKBUSINESSBANK»
     ITpocneKT ITepeMorn ,41                                                          Peremohy ave., 41
     SWIFT: BRBBUAUX                                                                  03057 Kiev, Ukraine
                                                                                      SWIFT: BRBBUAU~---




     «IHBECTOP»                                                                       «INVESTOR»

     0TpuMysaq: «3YKK TPEH~IHr JIIMITE~»                                              Beneficiary: ZUKK TRADING LTD
     A)J.peca OTpHMyBa4a: BHpOHOC, 24 rr. Jlop)J,OC                                   Beneficiary's address: Vyronos, 24 P.LORDOS
     QettTp, EnoK E, Ocpic N!.!305 JliMaco11, Kinp.                                   CENTER, BLOCK B, Office 305 Limassol,
                                                                                      Cyprus.
     liaHI\'. OTpHMyBa'la:                                                            Beneficiary's Bank:
     YKpai'Ha, M. KHYB, np-T. TiepeMorn, 41                                           JSK «BROKBUSINESSBANK»
     AT «EPOKEI3HECEAHK»,                                                             Kiev, Ukraine
     KO)], 6aHKY (Mr:t>O) 300249                                                      SWIFT: BRBBUAUX
     PaxyuoK oTpnMysaqa: N2                 3001                                      Beneficiary's Account
                                                                                      #            3001
                      ...       "-"       \   \

                            -         '. <..          '
                                                      J


                                      '           '   \~ \    '
                                                          \
                                                          \



    -""'1~-----) M.TI.                                                                Be& :                         Seal
       3iHc ry)i..Tic     A~,
     oaipeHa oco6f); ---<. ''                                                         Authorize"d iepresentati.ve
    3YKK TPEH,lJJHt JIIMITE,[(                                                        ZUKK TRADIM6?°( TD
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 48 of 77
      IIYEJIIqHE AK~IOHEPHE TOBAPHCTBO           PUBLIC JOINT STOCK COMPANY
               «l>PO Klil3HECEAHK»                   «BROKBUSINESSBANK»

             ,L(o,LJ,aTKOBa yro,LJ,a .N'25 .LJ.O ,LJ,orosopy               Additional agreement #5
           iHBeCTHI.duuoro 6auKiBCbKOro BKJia,LJ,y                  to the INVESTMENT AGREEMENT
          .N'!!03-07-2010 Bi,LJ, «07» JIHilHSI 2010 poKy               .N'XXX-XX-XXXX as of July 07, 2010

     M. KHYB                          «09» ceprrm1 2013 poKy Kiev                               August 09, 2013

         AT «l>POKEI3HECEAHK», 10pH,n:HqHa                         JSC <<BROKBUSINESSBANK>>, a legal
     oco6a, 3apeecTpoBaHa i 51Ka ;:i;ie Bi,n:rroBi,n:Ho .no      entity registered and acting under the laws of
     3aKoHo;:i;aBCTBa YKpaYHH, B oco6i Kepy10qoro                Ukraine, represented by the Head of Kiev Main
     KHIBCbKHM              rorroBHHM       penoHanbHHM          Regional branch Sergiy Mygal acting under the
     Bi;:i;;:i;irreHH5IM    Ily6niqHoro     aKu;ioHepHoro        Warrant #103 dated as of February 13, 2013,
     TOBapHCTBa «EPOKEI3HECEAHK» MHran51                         notarized by Marinichenko 0., private notary of
     Cepri51 MHKorralioBHqa, 5IKHli .n:ie Ha rri,n:cTaBi         Kyiv City Notary District (hereinafter, referred
     ;:i;oBipeHocTi, rrocBi,n:qeHoY MapiHiqeHKO O.C.,            to as the "BANK"), on the one part, and
     rrpHBaTHHM HOTapiycoM KHYBCbKOro MiCbKoro                   company "ZUKK TRADING LIMITED", a
     HOTapianbHOro OKpyry «13» JIIOTOro 2013 poKy                legal entity registered and acting under the laws
     3a peecTpOBHM N!d03 (Ha;:i;ani - «EAHK»), 3                 of the Republic of Cyprus, (hereinafter referred
     o,n:H1e1 cTopoHH, Ta KoMrraHi51 «3YKK                       to as the "INVESTOR") represented by Berzins
     TPEH)lJHr JIIMITE,L(» (ZUKK TRADING                         Guntis on the other part, have entered into a
     LIMITED),              IOpH,n:HqHa    oco6a,       51Ka     present Additional agreement #5 to the
     3apeecrpoBaHa i 51Ka ;:i;ie Bi.D;IIOBi.D;HO .D;O            INVESTMENT AGREEMENT N!!03-07-2010
     3aKoHo;:i;aBCTBa Pecrry6rriKH Kirrp (;:i;ani no             as of July 07, 2010 (hereinafter referred to as
     TeKcTy «IHBECTOP» ), B oco6i ;:i;oBipeHoY                   the "AGREEMENT") as follows:
     oco6H Eep3iHca ryHTica, 3 iHillOl CTOpOHH
     yKrranH u;10 ,1J;o;:i;aTKOBY yro,n:y N!~ 5 Bi,n: «09»
     ceprrH51          2013      poKy   .no     ,1J;oroBopy
     iHBeCTHu;iliHoro 6aHKiBCbKOro BKrra.n:y N203-07-
     2010 Bi.D; «07» JIHIIH51 2010 poKy (Ha,n:ani -
     «.D:OrOBIP») rrpo HacTyrrHe:

     1. IlyHKT 3.2 . .z:i;orOBOPY BHKrracTH B HoBili            1. Article 3.2. of the AGREEMENT shall be
     pe,n:aKr.dY:                                               amended as follows:
     «3.2. ,1J;aTOIO rroBepHeHH51 «BKJIAW» e «25»               "3.2. Repayment Date of the "INVESTMENT"
     rpy,n:H51 2014 poKy.»                                      is set on December 25, 2014"

     2. IlyHKT 4.1 . .z:i;orOBOPY BHKrracTH B HOBiii            2. Article 4.1. of the AGREEMENT shall be
     pe,n:aKu;iY:                                               amended as follows:
     «4.1. «EAHK» HapaxoBye Ta CIIJiaqye                        "4.1. The BANK accrues and repays to the
     «IHBECTOPY» rrpou;eHTH 3a cTaBKOIO He                      INVESTOR the interests at the rate - not less
     Memne Hi:>K 11,5 (o,n:HHa,n:u;5ITb u;iJIHX rr'51Tb         than 11,5 (eleven point five) percent per
     .n:ec5ITHX) rrpou;eHTiB piqHHX.»                           annum.

     3. HapaxoBaHi rrpou;eHTH 3a rpy,n:eHb 2013 3. The interests accrued for December 2013
     poKy EaHK crrnaqye IHBECTOPY 31 rpy,n:H51 shall be repaid by the BANK to the
     2013p.                                     INVESTOR on December 31, 2013.

     4. ,1J;o,n:aTKOBa yro.n:a e HeBi,n:'eMHOIO qacTHHOIO 4. Additional agreement is an integral part of
     ,1J;oroBopy i Ha6Hpae qHHHOCTi 3 MOMeHTY i"i the AGREEMENT and shall take effect upon
     rri,n:rrHcaHH51 Ta cKpirrrreHH51 rreqaTKaMH CTopiH. its signing and sealing by the Parties.

     5.    ,1J;o,n:aTKOBa   yro,n:a     cKrra;:i;eHa   y   .D;Box 5. Additional agreement drawn up m two
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 49 of 77
     rrpHMipHHKax, j{Ki Mruon, o,nHaKoBy 10p11,n11qHy copies, each being equally valid, one for each
     cm1y, no o,nHoMy .z:i:;rn KO)l{HO'i i3 CTopiH.   party.


     IOpu)J;u~rni   a)J;pecu i nJiaTbKui peKBiJHTH                Legal Addresses
     cTopiu                                                       and Bank Details of the Parties
                         «EAHK»                                                     «BANK>>
     EAHK ITOCEPEilllliK:                                         INTERMEDIARY BANK:
     Deutsche Bank Trust Company                                  Deutsche Bank Trust Company
     Americas                                                     Americas
     SWIFT: BKTRUS33                                              SWIFT: BKTRUS33
     PaxyHoK N!!       3719                                       Account#      3719
     EAHK OTPHMYBAl.J:                                            BENEFICIARY BANK:
     AT «EpoK6i3Hec6aHK»                                          JSC «BROKBUSINESSBANK>>
     03057, YKpa'iHa, M. K11'iB 1                                 Peremohy ave., 41
     rrpocrreKT I1epeMor11, 41                                    03057 Kiev, Ukraine
     SWIFT: BRBBUAU                                               SWIFT: BRBBUAUX


     ----'7"'i"=~-=rl~...---..,,,......+ I

     Kepy         uiB hKHM roJIOB HM
                                       ·~   r             M.II.                                       Seal


     periouaJibHHM'Bi.Mi.!!,eu:i:SIM ~ ,.,_.
     AT «lipoK6huec6a~»              7



     «IHBECTOP»                                                   «INVESTOR>>
     OTpuMyBaq: «3YKK TPEH):(IHr                                  Beneficiary: ZUKK TRADING LTD
     JllMITE,II;»                                                 Beneficiary's address: Vyronos, 24 P.LORDOS
     A.npeca OTpHMyBaqa: BHpOHOC, 24 rr. Jlop,noc                 CENTER, BLOCK B, Office 305 Limassol,
     IJ;eHTp, ErroK E, Ocpic N!!305 JliMacorr, Kirrp.             Cyprus.

     liaHK OTpuMyBaqa:                                            Beneficiary's Bank:
     YKpa'iHa, M. K11'iB, rrp-T. I1epeMor11, 41                   JSC « BROKBUSINESSBANK»
     AT «EPOKEI3HECEAHK»,                                         Kiev, Ukraine
     KO.D: 6aHKY (M<l>O) 300249                                   SWIFT: BRBBUAUX
     PaxyuoK oTpuMyBaqa:                                          Beneficiary's Account
     N               3001               ~/~~ ,, \                  #            3001'   ., )
                              , ',
                                '
                                            '   ' >.."'

                        ~ · M.11.                                         ~ )                       Seal
     liep3iHC ry~      ~                          ,,f:            Berzif@'u ntis          . "'
     ,Il;oBipeua o~(;oi         __                                Authorized representative ·
     3YKK TPEH,IJ;IHr JIIMITE,IJ;r                                ZUKK TRADINGtTD
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 50 of 77
     300249 -AT "6POK6 13HEC6AHK"                                                                 26 .03 .2014 17:04 :34

      8.-imtcKa no oco6o soMy paxyH KY N!!           2321 Ja nepio,Q J 01.01.2014 no 25.03.2014
       840    ,Qonap CWA
     ,[/08/0CTP.,[fEn.HEP -IHB.KOMn. "3YKK TPEilt,[f!HI !1/MITE)
     €,QPno                                                                     nonepeA. npos.:        07 .07 .2010
                                                                            nonepeA. npos. 8KB. :      09.07 .2012
     3anHWOK Ha nOl.laTOK nepio,qy
                                                                                                    15 000 000,00
     EKB.:
                                                                                                   119 895 000,00
     Kypc 5 Ha 0 .02"."2014: 870,8000 3a 100
     Kypc H6Y Ha 10.02.2014: 852,8200 3a 100
     Kypc H6Y Ha 11.02.2014: 855,3200 3a 100
     Kypc H6Y Ha 12.02.2014: 855,0700 3a 100
     Kypc H6Y Ha 14.02.20 14: 863,0900 3a 100
     Kypc H6Y Ha 17.02.20 14: 864,0500 3a 100
     Kypc H5Y Ha 18.02.2014: 864,5800 3a 100
     Kypc H5Y Ha 19.02.20 14: 868,6900 3a 100
     Kypc H6Y Ha 20.02.2014: 878,5200 3a 100
     Kypc H6Y Ha 21.02.20 14: 883,8000 3a 100
     Kypc H5Y Ha 24.02 .2014: 893,8000 3a 100
     Kypc H6Y Ha 25.02 .2014: 903,7700 3a 100
     Kypc H6Y Ha 26.02.2014: 942,69 00 3a 100
     Kypc H6Y Ha 27.02 .2014: 951,7900 3a 100
     Kypc H6Y Ha 28.02 .2014: 998,6300 3a 100
     Kypc H6Y Ha 03.03.2014: 969,9400 3a 100
     Kypc H6Y Ha 04.03.2014: 999,2400 3a 100
     Kypc H6Y Ha 05.03.2014: 972,4 100 38 100
     Kypc H6Y Ha 06.03. 2014: 944,8900 3a 100
     Kypc H6Y Ha 07.03.2014: 938,7900 38 100
     Kypc H6Y Ha 11.03.2014 : 923,5900 38 100
    Kypc H6X' Ha 12.03. 2014: 929,7500 3a 100
    Kypc H6YHa 13.03.2014: 928,2300 38, 100
    Kypc H6Y Ha 14.03 .2014 : 947,5900 3a 100
    Kypc H6Y Ha 17.03.20 '14: 960,0700 3a 100
    Kypc H6Y Ha 18.03.2014: 975,68 00 3a 100
    Kypc H6Y Ha 19.03. 2014: 995,9800 38 100
    Kypc H6Y Ha 20.03.2014: 991,7800 3a 100
    KypcH5Y,Ha21 .03. 20 14: 1010,92003a 100
    Kypc H6Y Ha 24.03.2014 : 1 019,6500 38 100
    KyRC H6 '' !:!CJ 25.03.20 14: 1 037,6200 3a 100
    06opoTH Ja nepio,D, :                                                           0,00                       0,00
    EKsisaneHT:                                                            19 243 500,00           54 991 500,00
    3anHWOK no JaKiH4eHH K> nepio,D,y
    EKB. :
                                                                                                   15 000 000 ,00                              v
                                                                                                  155 643 000!00
                                                                                      AT "5PQf r '          >I                 ,t         II

                                                                                           M'PO'                           1    l
                                                                                         l,O,e>1 . K(
                                                                                           1~11.iBt   ,        ,       I

                                                                                      perio11~.1&         .c 1 . l•.                1.
                                                                                     _BiAIJ.:..c.!..'~01-:-1       ·       1




   BHK0Hase1.1b: CTemrn eH Ko Tc nlHa BiKTopisHa                                                                                         1/1
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 51 of 77




                        Exhibit C (d)
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 52 of 77
       IIYEHNHE AKI.fIOHEPHE TOBAPHCTBO                       PUBLIC JOINT STOCK COMPANY
              «liPOK613HEC6AHK»                                «BROKB USJNESSBANK»

       ,a;orOBIP IHBECTHIJJHHOro                            INVESTMENT AGREEMENT
          liAHKIBCbKOro BKJIA,ll;Y
                .N!! 04-07-2010                                       .N!! 04-07-2010

     M. K11'iB,                  07 JIHIIHH 2010p. Kiev,                                07 july 2010

            AT           «6POK613HEC6AHK»,                     JSC «Brokbusinessbank>>, a legal
    IOpl1,L(wrna oco6a, 3apeccrpoBaHa i 51Ka ,n:ic      entity registered and acting under the laws
    si,n:nosi,n:Ho ,n:o 3aKoHo,n:aBCTBa YKpa'iHH, B     of Ukraine, represented by First Deputy
    oco6i fleprnoro 3aCTYIIHHKa roJIOBH                 Chairman of the Board Mr. Volodymyr
    ITpasniHHH           CKi,n:atta    Bono,n:HMHpa     Skidan Anatoliyovich acting on the basic
    AHaTonii1:os11qa, 51KI1i1 ,n:ic Ha ni,n:cTaBi       of Letter of Attorney, certified by private
    ,[(osipeHocTi, nocsi,n:qeHo'i Mopo30BOIO            notary of Kyiv notary district Morozova
    T.O., npHBaTHHM HOTapiycoM KH'iBChKOro              T.O. and registered in notary book under
       .                       .
    MlCbKOro           HOTaplaJibHOro         OKpyry    #3571 dd 18.06.2010 (hereinafter, referred
    18.06.2010p. 3a peccTpos11M N23571,                 to as the BANK), on the one part, and
    (Ha,n:ani - «EAHK» ), 3 0,L(Hic'i CTOpOHH, Ta       company ZUKK TRADING LIMITED,
    KoMnaHiH            «3YKK           TPEH,lJ;IHr     a legal entity registered and acting under
    JllMITE,11;»           (ZUKK         TRADING        the laws of the Republic of Cyprus,
    LIMITED),               IOpH,n:HqHa oco6a, 51Ka     (hereinafter referred to as the INVESTOR)
                         .          . .     .
    3apeCCTJ)OBaHa 1 51Ka ,[(1€ Bl,L(IIOBl,L(HO ,L(O    represented      by     Director    Christis
    3aKoHo,n:aBCTBa Pecny6niKH Kinp (Ha,n:ani           Christodoulou on the other part, have
    - «IHBECTOP» ), B oco6i ,[(HpeKTopa                 concluded the present Agreement as
    KpicTica KpicTo,n:yny, 3 ittrno'i cTopoHH           follows:
    YKJiaJIH u:eH: ,n:orosip npo HacTynHe:

                 1.Ilpei:.MeT ,ll;orosopy.                     1. Object of the Agreement.
    1.1. «IHBECTOP» 3 MeTmo orp11MaHHH                  1.1. The INVESTOR with the aim of
    npou;eHTiB, po3Mirn;yc Ha            BKJia,n:HOMY   getting interest places on the investment
    iHBecnill;ii1HoMy paxyHKY B «EAHKY»                 account in the BANK funds as the
    rpornosi KOlIITH HK iHBeCTHU:ii1HHi1 BKJia,n:,      investment payment according to the
    Ha yMosax u;noro ,Uorosopy.                         terms of this AGREEMENT.
                     2.CyMa BKJiai:.y.                      2. The amount of the investment.
    2.1. «IHBECTOP» nepe,n:ac, a «nAHK»                 2.1. The INVESTOR entrusts and the
    npHi1Mac ittsecTHU:iHHHH BKna,n: (Ha,n:ani          BANK accept an investment payment in
    BKJIAJJ)          B     cyMi      15 000 000,00     the amount of 15 000 000,00 (fifteen
      1
    (n 5ITHa,n:u;HTh MiJihHOHiB) ,n:onapis ClllA.       millions)     US dollars.

    2.2. «IHBECTOP» 3apaxosyc 3a3HaqeHy                 2.2 The INVESTOR places the amount
    B n.2.1 cyMy BKJJa,n:y, npoTHroM 90                 specified in clause 2.1.within 90 (ninety)
    (,n:es' HHOCTO)   6aHKiBChKHx     ,n:ms  3          banking days starting from the moment of
    MOMeHTY m,n:nHcaHHH cTopottaMH u;noro               signing this Agreement by parties, by
    ,n:orosopy, lIIJIHXOM      6e3roTiBKOBoro           making non-cash payment to the account
    nepepaxysaHH51        Ha           paxyHoK          #             2331 in the BANK.
    N2              2331 y «EAHKY».
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 53 of 77
   I         3. TepMiH Ai'i AOrosopy.             3. Term of the investment.
       3 .1 IJoqaTKOM .n;i"i .n;orosopy E: .n;aTa 3 .1   Effective date is a date of signing
       m,z:u111caIIID1 Qboro .n;orosopy.          this Agreement by parties.

       3 .2    ,[(aToIO nosepHeHH.SI BKna.n;y € 370-:H:       3 .2 Date of repayment of the Investment
       KaJieH.n;apHHif .n;eHb 3 .n;aT11 3apaxysaHH.S1 B       amount is 370th calendar day from the
       IIOBHO         o6C.SI3i cyMH iHBeCTHUiHHoro            date of transfer of investment amount,
       BKJia.zzy BKa3aHOl B n.2.1, np11 YMOBi                 specified in Clause 2.1, in full, provided
       OTPHMaIIIDI «EAHKOM» nHCbMOBoro                        the «BANK» with a written notice by
       rros1,J;o. Ll:eHH.SI «IHBECTOP A» II(o.n;o             «INVESTOR» regarding repayment of the
       IIOBepHeHIUI BKna.n;y.                                 Investment.

       3 .3          y    BHna.n;Ky He OTpHMaHH.SI            3 .3 In the case of non receipt of written
       illlCbMOBOro IlOBl.ll:OMneHH.SI 3a3HatieHoro           notice specified in Clause 3.2. of this
       B rr.3 .2 IU>Oro ,[(orosopy Ta si.n;cyTHOCTi           Agreement and without any objection
       3anepeqeHb 3 6oKy EaHKy, cTpoK BKna.n;y                from the BANK, length of investment
       3a UIDI ).:(orosopoM                 BBa)l(aE:TbC.SI   according to this Agreement is extended
       npo.n;OB)l(eHHM Ha KO)l(Hi HacTynHi 370                for the next every 3 70 days without
       KaJieH.n;apHHX .ll:HlB 6e3 Ill.ll:IlHCaHH.SI           signing any additional agreement to this
       CTopoHaMH si.n;rrosi.n;HHX .n;o.n;aTKOBHX              Agreement. In the case of extension of
       yro.n: .n;o UhOro ).:(orosopy. Y pa3i                  investment term, the date of repayment is
       rrpo.n;OB)l(eHH.SI CTpOKY BKna.n;y .n;HeM              every 370th day from the day, which is
       nosepHeHH.SI BKna.n;y € KO)l(Hl1H 3 70-:H:             calculated from the previous repayment
       KaJieH.n;apHHH .n;eHb, .SIKHH 06tI11Cnl0€TbC.SI 3      date.
       rrorrepe.n;ttho"i .n;aTH nosepHeHH.SI BKna.n;y.               If the date of repayment is non
       y BHIIa.n;Ky, .SIKII(O .n;eHb IIOBepHeHH.SI            banking day, the repayment is performed
       BKna.n;y npHrra.n;aE: Ha He6aHKiBCbKl1H .n;eHb,        on the next banking day.
       nosepHeHH.SI BKna.n;y 3.z:i;iifcHIO€TbC.SI Ha                 The INVESTOR agrees that in the
       HaCTynHHH 6aHKiBCbKHH .n;eHb.                          case of BANK's objection connecting to
       IHBECTOP noro.n;)l(yE:TbC.SI 3 THM, II(O y             extension of investment term, the
       BHrra.n;Ky, .SIKII(O EaHK 3anepetiyE: rrpoTH           repayment of investment and accrued
       npo.n;oB)l(eHH.SI CTpoKy BKna.n;y, EaHK                interest is performed to the account,
       3.z:i;i:H:cmoe    nosepHeHH.SI     BKna.n;y      Ta    specified in this Agreement, on the date of
       HapaxosaHHX npoueHTIB Ha paxyHoK,                      repayment.
       BH3HatieHH:H: B UbOMY ).:(orosopi, Ha .n;ary
       IIOBeptteHH.SI BKna.n;y.

         4. IlopHAOK HapaxyBaHHH Ta CDJJaTH                              4. Interest accruing.
                         npoueHTIB.
       4.1 «EAf-IK» HapaxosyE: Ta cnnatiyE:                   4.1 The BANK accrues the interests on the
       «IHBECTOPY» npoueHTH 3a cTaBKOIO                       investment and pays the interest at the rate
       He MeHine Hi)!( 11 ,5 (o.n;11Ha.n;u.S1Tb uin11x        - no less then 11,5 (eleven point five
       n'.SITb .n;ec.SIT11x) npou~HTiB pitIHHX.               tenths) percent annually.
       4.2 ITpoueHTH Ha BKna.n: HapaxosyIOTbC.SI              4.2. Interests on the investment are
       m.n:      .n;H.SI,   HacTynHoro      3a    .n;HeM      charged from the day, following after the
       Ha.n;xo.n;)l(eHH.SI cyMH BKna.n;y a6o u                date of receipt of investment amount or
       tiaCTHHH Ha iHBeCTHUiHHHif paxyHoK.                    any share of it to the investment account.
       KiHueM nepio.n;y HapaxysaHH.SI € .n;eHb,                The end of interest-paying period is a day,
       .SIKHH nepe.n;yE: .n;aTi nosepHeHH.SI BKna.n;y.        which predate to the date of investment
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 54 of 77
             ITpou.eHTH Ha BKJia,n: HapaxOB)'IOTbC.SI          re      d.
    -' Ba110Ti BKJia,n:y, IIJ.OMiC.Hl.JHO B OCTaHHIB           ~ ..::: Interests for the investment are
    po6o1IH:H ,n:eHb IIOTOl.JHOro MlC.SIIJ..SI, Tii            a       ed on the monthly basis on the last
    rrepepaxoB)'IOTbC.SI              Ha                            · ess day of each month and are
    IHBECTOPA                  rrpoT.HroM 5                           ferred to the INVESTOR's account
    6amciBCbKHX ,n:Hrn. ITpw po3paxym.1                        within next five business days. For
                   .       . .           .             .
    rrpou.eHTIB KlJibKlCTb .LJ:HlB y pou.1                     · erests accruing number of days in year
    . lic.SIIJ.i rrplii1Ma€TbC.SI 3a cpaKTH1IHY.               and in month is accepted as actual.
       .4 Crr..1aTa rrpou.eHTiB 3a BKJia,n:o. 1 a              - . The BANK repays the investment
    IIOBepHeHIDI            cyMH       BKJia,n:y     IllCJ.X   amount and interests on investment at the
    3aKiwieHIDI TepMiHy ,n:il ,n:aHoro .D:oroBop_"             expiry date of the present Agreement into
    3.::dikmocroc.SI         «EAHKOM»            IIIIDIXo.1       e I)NESTOR's account on the
    nepepaxyBaHH.SI                  Ha
    «IHBECTOP A»                   3a       Hacryrnnn.m:


    OrpnMy s aq:    KoMrraHiH «3YKK TPEti)JJ:H:r               Beneficiary: ZUKK TRADING LTD
    .lIMITE)l ~ (ZUKK TRADING LTD)                             Beneficiary' s address: Vyronos,24 P.LORDOS
    ...\.:{peca: yronos,24 P.LORDOS CENTER.                    CL\!ER, BLOCK B, Flat/Office 305 Limassol,
    BLOCK B Flat/Office 305 Limassol, Cyprus.                  C:prus.
    liaHIC   OTp ll.~tyBa"'la:                                 Beneficiary's Bank:
    HELLEl\'IC BANK LIMITED                                    HELLENIC BANK LIMITED
    Limassol International Business Centre 52                  limassol International Business Centre 52,
    Gladstones str., P.O.Box.51474,3505 Lemeso .               Gladstones str., P.O.Box.51474,3505 Lemesos,
    Cyprus SWIFT: HEBACY 2 NLIM                                C~ rus SWIFT: HEBACY 2 NLIM
    IBAN:                                91 01                 IB.~ ·:                               9101
    PaxyuoK oTpnMyBa"'la: N2                91 -01             Beneficiary's Account #              91-01

                 5. Oco6JIHBi yMoBn.                        5. Special conditions.
      5 .1   B i)l.rrosi,n:Ho ,n:o BHMor qHHHoro - .1 Subject to the current Ukrainian law
    3aKoHo,naBCTBa YKpa1HH IHBecTop He . me ~ e In estor shall not possess the right of
    rrpaBa         BHMaraTH          ,UOCTµO KOBoro ithdrawal the investment amount.
    rroBepHeHH.SI cyM11 BKJia,n:y.

    5.2              ITpou.eHTH        Ha   BI\..laJ            - .2 Investment interest shall be subject to
    orro,n:aTKOBYJOTbC5.l       3r1,[(HO     HO .              the tax in accordance with the norms
    Bi,n:rroBi,n:Horo Mi)J(Hapo,n:Horo ,n:oroBop_-             pro ided by the International Double Tax
    YKpa1HH 3 IIHTaHb YHHKHeHH.SI rro.uBiHHoro                 Treaty signed by Ukraine.
    orro,n:aTKJBaHH5.l.                                        I
                                                                         6. Other conditions.
                     6. Iumi yMOBH.                            6. 1 The present Agreement is drawn up
    6.1       .D:aH11ii    ,n:oroBip       cKJia;ieHHiI        Ukraine and English languages in two
    yKpa1HcbKOIO Ta aHrJiiiicbKOIO MOB~ m y                    copies, one for each of the parties, both
    )],BO X eK3eMI1JI5.lpax, mo MaIOTb O)l,HaKOBY              with equal legal force . In the event that
    IOpH)l.111Itty c1rny, no . O,[(HOMY )l,JI5.l KO)J(HOl      any disputes or controversies arise, the
    CTOpOHH. y BHIIa)l,KY BHHHKHeHH5.l crropiB                 preference shall be given to the text in
    a6o po36i)KHOCTeii TeKcT YKPalHChKOIO                      Ukrainian language.
    MOBOIO Mae rrepeBa)KHY CHJiy.
                                                               6.2 Any amendments or supplement to the
    6.2 Yci ,n:orroBHeHH5.l Ta 3MiHH ,n:o ,n:aHoro present Agreement must be drown up in
    .D:oroBopy IIOBHHHi 6yT11 3po6JieHi B writin ,                        si ned   b    the   authoritative
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 55 of 77
                        cpopMi,             rri.z:i:rrHcatti representatives of both parties and sealed.
                        rrpe.z:i:cTaBHHKaMH o6ox
         iH i Kpirrnetti "ix rrel.JaTKaMH.
                                                             6.3 The present Agreement shall be
            ilamrn    ,[(oroBip         peryrrIOE:ThC51 regulated by the substantive law of
    JaE"OEO.!IaBCTBOM YKpalHH.                               Ukraine.
                                                             6.4 Any disputes arising out of the present
            CnopH no UhOMY .z:i:oroBopy contract or in connection with it is to be
           _10TbC51 y Bi.IJ:IIOBi.IJ:HOCTi 3 l.JHHHHM settled in accordance with the Ukrainian
       ·o=.o::asCTBOM YKpa"iHH.                              legislation.

                                                                Legal Addresses
        IOpH..1Dqui ai::.pecu i nJiaTi~ui
                                                       and Payment Requisites of the Parties.
               peKBhHTH CTopiu
                                                                 «IHBECTOP»
                   «EAHK»
                                                               «The INVESTOR»
                 «the BANK>>
      ITE~ IEDIARY BANK:                              Beneficiary: ZUKK TRADING LTD
                                                      Beneficiary's address: Vyronos,24
                                                      P.LORDOS CENTER, BLOCK B,
                                                      Flat/Office 305 Limassol, Cyprus.
                                                      Beneficiary's Bank:
                                                      HELLENIC BANK LIMITED
                                                      Limassol International Business Centre
     SC <l3rokbusinessbank»                           52, Gladstonos str., P.O.Box.514 74,3505
     r· e Ukraine                                     Lemesos, Cyprus
      WIFT: BRBB UA UXXXX                             SWIFT: HEBACY 2 NLIM
                                                      IBAN:                              9101
                                                      Beneficiary's Account
                                                       Ace              91-01


                         ITi.IJ:IIHCH                                   Signatures
                         «EAHK»                                       «IHBECTOP»
                        theBANK                                      the INVESTOR
    ITeprrm:H 3acTyrrHHK                              ,[(HpeKTOp
     r O.:JOBli ITpaBJiiHH51                          Director
     First Deputy Chai




     lL-\. Cmcm)                                       (KpicTic Kpicrn.uyny)
           -
      ·olochm)T (Anatoliyovich)
                          .     Skidan)
                                                       (Christis Christodoulou )
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 56 of 77
          llYEJI/qHE AKl_IIOHEPHE TOBAPHCTBO                    PUBLIC JOINT STOCK COMPANY
                «l>POKI>I3HECI>AHK»                              «BROKBUSINESSBANK»

                      ,ZI:o;::i;aTKOBa yro;::i;a .N!! 1            Additional agreement #1
               ,ZI:o ,ZI:orosopy iusecTuu.iHuoro           to the INVESTMENT AGREEMENT
                      6auKiBCbKOro BKJJa)J;Y                    # 04-07-2010 as of 07 Jul 2010
        .N'!! 04-07-2010 Bi)]; 07 JIHDHSI 2010 poKy

        M. KHIB,                    11 JIHITH51 2011 p. Kiev,                           11 july 2011

              AT         «l>POKI>I3HECI>AHK»,                   JSC «Brokbusinessbanlrn, a legal
       IOpH,[(HqHa oco6a, 3ape€C'IpOBaHa i 51Ka ,n:i€     entity registered and acting under the laws
       Bi,[(rroBi,[(HO ,n:o 3aKoHo,n:aBCTBa YKpalHH, B    of Ukraine, represented by First Deputy
       oco6i ITeprnoro 3acry11HHKa foJIOBH                Chairman of the Board Mr. Volodymyr
       I1paBJiiHH51          CKi,[(aHa    BoJIO,[(HMHpa   Skidan Anatoliyovich acting on the basic
       AHaToJiiiioBHqa, 5IKHH ,[(i€ Ha rri,[(cTaBi        of Letter of Attorney, certified by private
       ,ll;oBipeHocTi, rrocBi,[(qeHol KpaKoBeIJ;bKOIO     notary of Kyiv notary district Krakovetska
       A.M.,            rrpHBaTHHM         HOTapiycoM     A.M. and registered in notary book under
       KHIBCbKoro MicbKoro HOTap1anbHoro                  #1538 dd 16.06.2011 (hereinafter, referred
       oKpyry 16.06.201 lp. 3a pe€C'IpOBHM                to as the BANK), on the one part, and
       N~d538, (Ha,[(ani - «EAHK»), 3 O,[(Hid             company ZUKK TRADING LIMITED,
       cTopoHH,                  Ta          KoMrraHi51   a legal entity registered and acting under
       «3YKK         TPEH,ZI:IHr         JllMITE.ll:»     the laws of the Republic of Cyprus,
       (ZUKK         TRADING             LIMITED),        (hereinafter referred to as the INVESTOR)
       IOpH,n:HqHa oco6a, 51Ka 3ape€C'IpOBaHa i           represented      by     Director    Christis
       51Ka ,[(i€ Bi,[(rroBi,[(HO ,[(O 3aKoHo,[(aBCTBa    Christodoulou on the other part, have
       Pecrry6JiiKH          Kirrp      (Ha,[(ani    -    concluded      the     present    Additional
       «IHBECTOP»), B oco6i ,ll;HpeKTopa                  Agreement as follows:
       KpicTica KpicTo,n:yJiy, 3 iHrnoi' CTopoHH
       YKJiaJIH u;10 ,[(O,[(aTKOBY yro,[(y rrpo
       HacTyrrHe:

         1 . ITyHKT 4.1 ,D;oroBopy iHBecTm.liiiHoro       1. Paragraph 4.1 of the INVESTMENT
      6aHKiBCbKOro BKJia,n:y N2 04-07-2010 Bi,[( 07       AGREEMENT# 04-07-2010 as of 07 Jul
      ITIHITH51 2010 poKy BHKJiaCTH B HaCTYITHiii         2010 should mean the following:
      pe,[(aKu;ii':
        4.1 «EAHK» HapaxoBy€ Ta crrJiaqy€                 4.1 The BANK accrues the interests on the
        «IHBECTOPY » rrpou;eHTH 3a cTaBKOIO               investment and pays the interest at the rate
        He MeHrne Hi)!( 9 (,n:eB'51Tb ) rrpou;eHTiB       - no less then 9 (nine point zero) percent
        p1qHHX.                                           annually.

       2. IHrni yMOBH ,D;oroBopy iHBeCTHu;iM:ttoro 2. Other conditions of the
       6attKiBCbKOro BKJia,n:y N2 04-07-2010 Bi,[( INVESTMENT AGREEMENT# 04-07-
       07 JIHITH51 2010 poKy 3aJIHIIIaIOTbC51 6e3 2010 as of 07 Jul 2010 remain unchanged.
       3M1H.

       3. ,ZJ;o,[(aTKOBa yro,[(a CKJia,[(eHa y ,[(BOX 3. This additional Agreement consists in
       eK3eMITJI5Ipax, 11.1;0 MaIOTb O,[(HaKoBy two copies that have the same validity,
       IOPH,[(HqHy CHJIY, rro O,[(HOMY ,[(JI51 KO)l(HOi' one for each Party and is the integral part
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 57 of 77



       CTopoH11, i c HeBi~'€MHOIO qacnrnoIO of the INVESTMENT AGREEMENT
       ,n:oroBopy iHBeCTl1QiifHoro 6aHKiBCbKOro # 04-07-2010 as of 07 Jul 2010.
       BKJia~y N!~ 04-07-2010 Bi~ 07 JIHIIH.sI 2010
       pOKy.
                                                    4. This additional agreement is effective
       4. ,n:o~aTKOBa yro~a Ha6yBa€ q11HHOCTi 3 from 11 Jul 2011.
       11Jil1IIH.sI2011 poKy.

                                                             Legal Addresses
            IOpu.r.uqui a.r.pecu i nJiaTi'.IKui     and Payment Requisites of the Parties.
                  peKBi3HTH CTOpiu                            «IHBECTOP»
                      «EAHK»                                «The INVESTOR»
                    «the BANfu>                   Beneficiary: ZUKK TRADING LTD
       INTERMEDIARY BANK:                         Beneficiary's address: Vyronos,24
       Deutsche Bank Trust Company                P .LORDOS CENTER, BLOCK B,
       Americas
                                                  Flat/Office 305 Limassol, Cyprus.
        SWIFT: BKTRUS33                           Beneficiary's Bank:
        #     3719
                                                  HELLENIC BANK LIMITED
                                                  Limassol International Business Centre
       BENEFICIARY BANK:                          52 Gladstonos str., P.O.Box.51474,3505
       JSC «Brokbusinessbank»                        '
                                                  Lemesos, Cyprus
       Kiev, Ukraine                              SWIFT: HEBACY 2 NLIM
       SWIFT: BRBB UA UXXXX                       IBAN :                            9101
                                                  Beneficiary's Account
                                                   Ace              91-01



                          fli~Ill1Cl1                               Signatures
                           «EAHK»                                 «IHBECTOP»
                          the BANK                               the INVESTOR
       flepurnH: 3aCTYIIHHK                       ,n:11peKTOp
        foJIOBl1 flpaBJiiHH.sI                    Director
        First Deputy Chairma.,,.,..~- ·




       (B.A. CKiAaH)                               (KpicTic KpicTOAYJIY)
       (Volodymyr (Anatoliyovich) Skidan)
                                                   (Christis Christodoulou )
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 58 of 77
          llYEJIIC/HE AKL(/OHEPHE TOBAPHCTBO                        PUBLIC JOINT STOCK COMPANY
                  «l>POKI>I3HECI>AHK»                                «BROKB USINESSBANK»

                       ,ll;o.r.aTKoea yro.z:.a .N'2 2                  Additional agreement #2
               ,ll;o ,ll;oroeopy iueecTHu,iiiuoro              to the INVESTMENT AGREEMENT
                      6aHKiBCbKOro BKJia.r.y                        # 04-07-2010 as of 07 Jul 2010
        .N'!! 04-07-2010 Bi.z:. 07 JIHDHSI 2010 poKy

        M.   KMi"B,               17 rpaBH5I 2012 p. Kiev,                                17 may 2012

       AT «JiPOKI>I3HECI>AHK», IOpM.D,MqHa JSC «Brokbusinessbanlrn, a legal entity
       oco6a,        3apeecTpoBaHa i 5IKa .D,ie               registered and acting under the laws of
       Bi.D,rroBi.D,HO .D,O 3aKOHO.D,aBCTBa YKpa"iHM, B       Ukraine, represented by First Deputy
       oco6i Tieprnoro 3acTyrrHMKa f oJIOBM                   Chairman of the Board Mr. Volodymyr
       TipaBJiiHH5I          CKi.D,aHa    BoJIO.D,MMMpa       Skidan Anatoliyovich acting on the basic
       AHaTorriiioBMqa, 5IKMiI .D,ie Ha rri.D,cTaBi           of Letter of Attorney, certified by private
       )J;oBipeHocTi, rrocBi.D,qeHo"i KpaKoBeIJ,bKOIO         notary of Kyiv notary district Krakovetska
       A.M., rrpMBaTHMM HOTapiycoM KM"iBCbKoro                A.M. and registered in notary book under
       MlCbKoro            HOTaptaJibHoro         oKpyry      #1538 dd 16.06.2011 (hereinafter, referred
       16.06.201 lp. 3a peecTpOBMM .NQ1538,                   to as the BANK), on the one part, and
       (Ha.D,ani - «EAHK»), 3 O.D,Hi€1 CTOpOHM, Ta            company ZUKK TRADING LIMITED,
       KoMrraHi5I            «3YKK         TPEM,ll;IHr        a legal entity registered and acting under
       JIIMITE,ll;»           (ZUKK         TRADING           the laws of the Republic of Cyprus,
       LIMITED),               IOpM.D,MqHa oco6a, 5IKa        (hereinafter referred to as the INVESTOR)
       3apeecrpoBaHa i 5IKa .D,ie Bi.D,rroBi.D,Ho .D,o        represented by Guntis Berzins acting on
       3aKOHO.D,aBCTBa Pecrry6JiiKM Kirrp (Ha.D,ani           the authority of power of attorney, on the
             «IHBECTOP»), B oco6i fyHTica                     other part, have concluded this Additional
       Eep3iHca,         5IKMiI .D,ie    Ha     rri.D,cTaBi   agreement #2 to the INVESTMENT
       )J;oBipeHocTi, 3 iHrno1 cTopoHM, yKJiaJIM              AGREEMENT# 04-07-2010 dd 07th July
       )J;o.D,aTKOBY yro.D,y .NQ 2 )J;o )J;oroBopy            201 O(hereafter - Additional agreement #2)
       iHBeCTMIJ,lMHOro 6aHKiBCbKOro BKJia.D,y                about the following:
       .NQ04-07-2010 Bi.D, 07 JIMIIH5I 2010 poKy
       (Ha.D,ani «)J;o.D,aTKOBa yro.D,a .NQ 2») rrpo
       HaCTYIIHe:

        1.TiyHKT 3 .2 )J;oroBopy iHBeCTMI-liHHOro             1. Paragraph 3.2 of the INVESTMENT
      6aHKiBCbKOro BKJia.D,y .NQ 04-07-2010 Bi)], 07          AGRE~MENT # 04-07-2010 as of 07 Jul
      P1MIIH5I 2010 po Ky BMKJiaCTM B HaCTYIIHiiI             2010 should mean the following:
      pe.D,aKu,i1:                                            3.2 Date of repayment of the Investment
       3 .2 )];aTO IO IIOBepHeHH5I BKJia.D,y € (( 16 »        amount is 16 December 2013.
       rpy.D,H5I 2013 poKy.

       2. TiyHKT 3.3 )J;oroBopy iHBeCTMIJ,iH:Horo .           2. To exclude the paragraph 3.3 of the
       6aHKiBCbKOro BKJia.D,y .NQ 04-07-2010 Bi)],            INVESTMENT AGREEMENT# 04-07-
       07 JIMIIH5I 2010 po Ky BMKJIIOqMTM.                    2010 as of 07 Jul 2010.

       3. IHrni yMoBM )J;oroBopy iHBeCTMu,iiiHoro 3. Other conditions of the
       6aHKiBCbKoro BKJia.D,y .NQ 04-07-2010 Bi.D, INVESTMENT AGREEMENT# 04-07-
       07 JIMIIH5I 2010 poKy 3aJIMIIIaIOTbC5I 6e3  2010 as of07 Jul 2010 remain unchanged.
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 59 of 77




        3MlH.

        4. ,[(o,n:aTKOBa yro.n:a cKJia,n:eHa y ,n:Box        4. This additional Agreement consists in
        eK3eMrnrnpax, ~o MaIOTb o,n:HaKoBy                   two copies that have the same validity,
        IOpli,n:liqHy cm1y, rro o,n:HOMY .n:1rn KO)l(HOI     one for each Party and is the integral part
        CTopoHli, i e HeBi,n:'eMHOIO qacTliHOIO              of the INVESTMENT AGREEMENT
        ,[(oroBopy iHBeCTliQiHHOfO 6aHKiBCbKOfO              # 04-07-2010 as of 07 Jul 2010.
        BKna.n:y NQ 04-07-2010 Bi,n: 07 JiliIIH51 2010
        poKy.

        5. ,[(o,n:aTKOBa yro.n:a Ha6yBa€ qliHHOCTi 3         5. This additional agreement is effective
        MOMeHTY H yKna,n:eHH51 cTopoHaMli.                   from the date of its conclusion by parties.


            IOpu,a:uqui a,a:pecu i nJiaTh1mi
                                                                      Legal Addresses
                  peKBhHTH CTOpiH
                                                             And Payment Requisites of the Parties.
                      «EAHK»
                                                                       «IHBECTOP»
                    «the BANK>>
                                                                     «The INVESTOR>>
        INTERMEDIARY BANK:
       Deutsche Bank Trust Company                           Beneficiary:       ZUKK TRADING LTD
       Americas                                              Beneficiary's address: Vyronos,24
        SWIFT: BKTRUS33                                      P .LORDOS CENTER, BLOCK B,
        #     3719                                           Flat/Office 305 Limassol, Cyprus.
                                                             Beneficiary's Bank:
        BENEFICIARY BANK:                                    JSC «Brokbusinessbank»
        JSC «Brokbusinessbank»                               Kiev, Ukraine
        Kiev, Ukraine
        SWIFT: BRBB UA UXXXX                                 Beneficiary's Account
                                                             Ace                 3000




                               Ili,n:IIliCli                                    Signatures
                               «EAHK»                                        «IHBECTOP»
                              theB        -- - -                            the INVESTOR
        Ilepnm:H: 3aCTYIIHliK *"~<o.                         ,[(oBipeHa oco6a
         r OJI 0 Bli ITpaBJiiHH711J~~·"'="=7.'"::-:;r,.,__   The Authorised
         First Deputy Ch~,·,..,....-!-i• w




        (B.A. CKiAaH)                                        (fyHTic Eep3iHc)
         Volod m r                   Anatoli ovich Skidan    (Guntis Berzins)
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 60 of 77
          IIYEJI/l/HE AK/_(IOHEPHE TOBAPHCTBO                  PUBLIC JOINT STOCK COMPANY
                «liPOKliI3HECliAHK»                             «BROKB USINESSBANK»

                       ,lJ;o,ll.aTKOBa yro,[l.a .N!! 3            Additional agreement #3
               ,ll;o ,ll;orosopy iusecTuu;iii:uoro        to the INVESTMENT AGREEMENT
                      6aHKiBCbKOro BKJia,lJ.y                  # 04-07-2010 as of 07 Jul 2010
        .N'!! 04-07-2010 Bi,[I. 07 JIHDHH 2010 poKy

        M. KH.IB,             30 nwcTorra.na 2012 p. Kiev,                      30 November 2012

               AT          «liPOKliI3HECliAHK»,                 JSC «Brokbusinessbank>>, a legal
       10pw.nwqHa oco6a, 3apeccrpoBaHa i 51Ka .nic       entity registered and acting under the laws
       Bi.nrroBi.[(HO .no 3aKoHo.naBCTBa YKpalHH., B     of Ukraine, represented by First Deputy
       oco6i fleprnoro 3acTyrrHH.Ka fonoBH.              Chairman of the Board Mr. Skidan
       ITpaBniHH5I EaHKY CKi.naHa Bono.nwMwpa            Volodymyr Anatoliyovich, acting on the
       AHaToniiioBwqa, 5IKH.ii .nic Ha rri.ncTaBi        basic of Letter of Attorney, certified by
       ,lJ;oBipeHocTi, rrocBi.nqeHol KpaKoBeIJ,bKOIO     private notary of Kyiv notary district
       A.M.,           rrpwBaTHH.M       HOTapiycoM      Krakovetska A.M. and registered in notary
       KwlBCbKoro MicbKoro HOTap1anbHoro                 book under #1316 dd 03.07.2012
       OKpyry 03.07.2012p. 3a peccrpoBH.M                (hereinafter, referred to as the BANK), on
       }fal316, (Ha.nani - «EAHK»), 3 o.nHid             the one part, and company ZUKK
       cTopoHH.,              Ta           KoMrraHi5I    TRADING LIMITED, a legal entity
       «3YKK           TPEH,ll;IHr      JIIMITE,ll;»     registered and acting under the laws of
       (ZUKK            TRADING         LIMITED},        the Republic of Cyprus, (hereinafter
       10pw.nwqHa oco6a, 51Ka 3apeccrpoBaHa i            referred to as the INVESTOR) represented
       51Ka .nic Bi.nrroBi.[(HO .no 3aKoHo.naBCTBa       by Director Christis Christodoulou on the
       Pecrry6niKH.         Kirrp     (Ha.nani      -    other part, have concluded the present
       «IHBECTOP»), B oco6i ,lJ;wpeKTopa                 Additional Agreement as follows:
       KpicTica KpicTo.nyny, 3 iHrnol cTopoHH.
       yKnanw u,10 .no.naTKoBy yro.ny            rrpo
       HaCTYIIHe:

         l .flyHKT 4.1 ,lJ;oroBopy iHBecTwu,iiiHoro      1. Paragraph 4.1 of the INVESTMENT
      5aHKiBCbKoro BKna.ny N2 04-07-2010 Bi.n 07         AGREEMENT# 04-07-2010 as of 07 Jul
      JIH.IIH5I 2010 poKy BH.KnacTH. B HacTyrrHiii       2010 should mean the following:
      oe.naKu,il:
        4.1 «EAHK» HapaxoByc Ta crrnaqyc
        «IHBECTOPY» rrpou,eHTH. 3a cTaBKOIO              4.1 The BANK accrues the interests on the
        He MeHrne HDK .10 (.nec51Tb ) rrpou,eHTiB        investment and pays the interest at the rate
        p1qHwx.                                          - no less then 10 (ten point zero) percent
                                                         annually.
       2. IHrni YMOBH. ,lJ;oroBopy iHBecTwu,iiiHoro
       6aHKiBCbKOro BKna.ny N2 04-07-2010 Bi.n 2.           Other conditions         of the
       07 JIH.IIH5I 2010 poKy 3anmnaIOTbC5I 6e3 INVESTMENT .AGREEMENT # 04-07-
       3M1H.                                        2010 as of 07 Jul 2010 remain unchanged.

       3. ,lJ;o.naTKOBa yro.na cKJia.[(eHa y .[(BOX
       eK3eMIIJI5Ipax, :w.o MaIOTb o.nHaKoBy 3. This _addi!ional Agreement consists in
       10pw.nwqHy cwny, no O.[(HOMY .[(J15I KOJKHol two copies ·that have the same validity,
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 61 of 77



       CTopoHH, i e HeBi.z:i;'eMHOIO qacTHHOIO one for each Party and is the integral part
       ,ZJ;oroBopy iHBeCTHQiifHoro 6aHKiBCbKoro of the INVESTMENT AGREEMENT
       BKJia.z:i;y NQ 04-07-2010 Bi)J. 07 JIHIIH5I 2010 # 04-07-2010 as of07 Jul 2010.
       poKy.
                                                        4. This additional agreement is effective
       4. ,ZJ;o.z:i;aTKOBa yro.z:i;a Ha6yBa€ q11HHocn 3 from 01 December 2012.
       01 rpy.z:i;H5I 2012 poKy.

                                                              Legal Addresses
            IOpuJJ.uqui a)J.pecu i miaTh1mi
                                                     and Payment Requisites of the Parties.
                  peKBi3UTU CTOpiH
                                                               «IHBECTOP»
                      «EAHK»
                                                             «The INVESTOR>>
                    «the BANK»
       INTERMEDIARY BANK:                           Beneficiary: ZUKK TRADING LTD
       Deutsche Bank Trust Company                  Beneficiary's address: Vyronos,24
       Americas                                     P.LORDOS CENTER, BLOCK B,
        SWIFT: BKTRUS33                             Flat/Office 305 Limassol, Cyprus.
        #     3719                                  Beneficiary's Bank:
                                                    HELLENIC BANK LIMITED
       BENEFICIARY BANK:                            Limassol International Business Centre
       JSC «Brokbusinessbank»                       52, Gladstonos str., P.O.Box.51474,3505
       Kiev, Ukraine                                Lemesos, Cyprus
       SWIFT: BRBB UA UXXXX                         SWIFT: HEBACY 2 NLIM
                                                    IBAN:                             9101
                                                    Beneficiary's Account
                                                     Ace              91-01


                         I1i)J.IIHCH                                   Signatures
                         «EAHK»                                      «IHBECTOP»
                        theBANK                                     the INVESTOR
       I1epnmif 3aCTYIIHHK                          ,ZJ;HpeKTOp
        foJIOBH I1paBJiiHH5I                        Director
        First Deputy Chalui ~~~ne....




        (B.A.CKi~aH)
                                                    (KpicTic   Kpicrn~yn
       (Volodymyr (Anatoliyovich) Skidan)           (Christis   Christodou
                                                                         ~ - ~~?""
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 62 of 77
        IIYEJIIqHE AKI(IOHEPHE TOBAPHCTBO         PUBLIC JOINT STOCK COMPANY
                «l>POKEI3HECEAHK»                     «BROKBUSINESSBANK»

               ,ll,o,11;aTKOBa yro,11;a .M!4 ,11;0 ,11;orosopy                  Additional agreement #4 to the
             iusecTHQiHnoro 6auKiBCbKoro BKJia,11;y                             INVESTMENT AGREEMENT
            .N!!04-07-2010 Bi)J; «07» JIHUHSI 2010 pOKY                        .M!04-07-2010 as of July 07, 2010

     M.   KHi'B,                   «27» 6epe3H51 2013 poKy            Kiev,                              March 27, 2013

                AT <<liPOKEI3HECEAHK», 10pH,LJ,wrna                   JSC <<Brokbusinessbanl0>, a legal entity registered
      oco6a, 3apeecTpoBaHa i RKa ,LJ,ie si,LJ,nosi,LJ,HO ,LJ,O        and acting under the laws of Ukraine, represented
      3aKOHO,LJ,aBcTBa YKpa'imi:, B oco6i Tiepworo                    by First Deputy Chairman of the Board Mr.
      3acTynHHKa           ronoBH         TipasniHH51    CKi,LJ,aHa   Volodymyr Skidan acting under the Warrant #212
      Bono,LJ,HMHpa AHarnnitioBHYa, RKHH ,LJ,ie Ha ni,LJ,crnsi        dated as of March 20st, 2013 notarized by
     ,LJ,osipeHocTi, nocsi,LJ,YeHo'i MapiHiYeHKO O.C.,                Marinichenko 0., private notary of Kyiv City
      npHBaTHHM HOTapiycoM KH'iBCbKoro MicoKoro                       Notary District (hereinafter, referred to as the
      HOTapiaJII>Horo oKpyry 20.03.2013p. 3a peecTpOBHM               «BANK»), on the one part, and company «ZUKK
     N!!2l2 (Ha,LJ,aJii - «EAHK»), 3 O,LJ,Hie'i crnpoHH, Ta           TRADING LIMITED», a legal entity registered
     KoMnaHiR «3YKK TPEH,ll,IHr JIIMITE,ll,»                          and acting under the laws of the Republic of
      (ZUKK TRADING LIMITED), 10pH,ll,HYHa                            Cyprus,     (hereinafter referred to as the
     oco6a, RKa 3apeecTposaHa i RKa ,LJ,ie si,LJ,nosi,LJ,Ho ,LJ,o     «INVESTOR») represented by Berzins Guntis on
     3aKoHo,LJ,aBcTBa Pecny6niKH Kinp (,LJ,ani no TeKcry              the other part, have entered into a present
     «IHBECTOP»), B oco6i ,n:oBipetto'i ocofor                        Additional agreement #4 to the INVESTMENT
     Bep3ittca f'yttTica, 3 iHruo'i crnpoHH yKJiaJIH u.10             AGREEMENT N!!04-07-2010 as of July 07, 2010
     ,lJ;o,LJ,aTKosy yro,LJ,y N24 Bi,LJ, «27» 6epe3H51 2013 poKy      (hereinafter referred to as the «AGREEMENT») as
     (Ha,LJ,aJii - ,lJ;o,LJ,aTKoBa yro,LJ,a) ,LJ,O ,lJ;orosopy        follows:
     6attKiBCI>Koro BKJia,LJ,y N!!04-07-2010 si,LJ, «07»
     JIHnH51 2010 poKy (Ha,LJ,aJii - «,lJ;OrOBIP») npo
     ttacrynHe:

     1. TiyHKT 4.4. ,lJ;orosopy BHKJiaCTH B HOBiH                     1. Article 4.4. of the AGREEMENT shall be
     pe,LJ,aKu.i'i:                                                   amended as follows:
     «4.4. Cnnarn npou.eHTiB 3a «BKJIA,lJ;OM» Ta                      «4.4 The BANK repays the investment amount and
     nosepHeHH51 cyMH «BKJIA,lJ;Y» niCJI51 3aKiHYeHH51                interests on investment at the expiry date of the
     CTpOKY «BKJIA,lJ;Y» 3,LJ,iHCHl0€TbC51 «EAHKOM»                   present Agreement into the INVESTOR's account
     WJIRXOM        nepepaxysaHHR       Ha    paxyttoK                on the following details:
     «IHBECTOPA» 3a HacTynHHMH peKBi3HTaMH:

     0TpuMyBaq: KoMnaHiR «3YKK TPEH,lJ;IHr                            Beneficiary: ZUKK TRADING LTD
     JIIMITE.lJ:»                                                     Beneficiary's address: Vyronos,24 P.LORDOS
     A,LJ,peca OTpHMysaqa: BHpottoc, 24 TI. Jlop,LJ,oc                CENTER, BLOCK B, Flat/Office 305 Limassol,
     11,eHTp, EnoK E ,O<iJic N!!305 JliMacon, Kinp.                   Cyprus.

     EauK oTpuMyBaqa:                                                 Beneficiary's Bank:
     YKpa'itta, M. KH'iB, np-T. TiepeMorn, 41                         JSC «Brokbusinessbank», Kiev, Ukraine
     AT «EPOKEI3HECEAHK»,                                             SWIFT: BRBB UA UXXXX
     KO,ll, 6aHKY (M([:>Q) 300249                                     Beneficiary's Account #           3001 »
     PaxyuoK OTpHMyBaqa: N!                   3001 »

     2. ,lJ;o,LJ,aTKOBa yro,LJ,a € HeBi,LJ,'€MHOIO YaCTHHOIO          2. Additional agreement is an integral part of the
     ,lJ;orosopy i Ha6Hpae lfHHHOCTi 3 MOMeHry iT                     Agreement and shall take effect upon signature and
     ni,LJ,nHcaHHR Ta cKpinneHH51 neYaTKaMH CrnpiH.                   sealed by the Parties.
     3.
            . ,lJ;o,LJ,aTKosa. yro,LJ,a cKJia,LJ,etta y ,LJ,Box
     npHMlpHHKax, 51Kl MaJOTb O,LJ,HaKOBY IOpH,ll,HlfHY
                                                                      3. Additional agreement drawn up in two copies
                                                                      having equal legal force, one for each party.
     CHJiy, no O,LJ,HOMY ,LJ,JIR KO)KHO'i i3 CrnpiH.
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 63 of 77
    IOpn.D.H'IHi a.D.pecu i nnaTbKui pe1rniJuTu CTopiu   Legal Addresses and Bank Details of the Parties.
                          «EAHK»                                            «BANK»

   EAHK ITOCEPEIIHHK:                                    INTERMEDIARY BANK:
   Deutsche Bank Trust Company Americas                  Deutsche Bank Trust Company
   SWIFT: BKTRUS33                                       Americas
   PaxyttoK .N      3719                                 SWIFT: BKTRUS33
   EAHK OTPI1MYBAq:                                      Account #      3719
   AT «.6POK.6I3HEC.6AHK»                                BENEFICIARY BANK:
   03057, YKpai'Ha, M. Ki-ffB,                           JSK «BROKBUSINESSBANK»
   flpocneKT ITepeMorn ,41                               Peremohy ave., 41
   SWIFT: BRBBUAUX                                       03057 Kiev, Ukraine
                                                         SWIFT: BRBBUAUX




                                                         «INVESTOR>>

   OTpuMyeaq: «3YKK TPEH,lJ;IHr JIIMITE,l(»           Beneficiary: ZUKK TRADING LTD
   A.D.peca 0TpHMyBa1.Ja: B11pottoc, 24 IT. Jlop.D.oc Beneficiary's address: Vyronos, 24 P.LORDOS
   l.J,eHTp, EnoK .6, Ocpic .N2305 JliMacon, Kinp.    CENTER, BLOCK B, Office 305 Limassol,
                                                      Cyprus.
   I>am<: oTpnMyeaqa:                                 Beneficiary's Bank:
   YKpai'tta, M. KHYB, np-T. ITepeMorn, 41            JSK «BROKBUSINESSBANK»
   AT «.6POK.6I3HEC.6AHK»,                            Kiev, Ukraine
   KO.D. 6attKy (M<!JO) 300249                        SWIFT: BRBBUAUX
   PaxyuoK oTpnMyeaqa: .N                     3001    Beneficiary's Account
                                                      #            3001



                                ',                                   J
                                     \.

                               M.IT.                         ~                          }.Seal
        3iHC ryHTiC                                      BffesGUiltis              ., ' -" .
   ,[(oBipeHa oco6a                                      Authorized repl'~entft,ti ve
   3YKK TPEH,[(IHr mMITE,[(                              ZUKK TRADINGLTD
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 64 of 77
     IIYEJIIqHE AKI.(IOHEPHE TOBAPHCTBO         PUBLIC JOINT STOCK COMPANY
              «l>POKl>I3HECl>AHK»                   «BROKBUSINESSBANK»

            ,[J;o;::i:aTKOBa yro;::i:a .N!!S ;::i:o ;::i:orosopy              Additional agreement #5
          iHBeCTHI.i;iHHOro 6aHKiBChKOro BKJia;::i:y                   to the INVESTMENT AGREEMENT
         .N!!04-07-2010 BiJJ: «07» JlllilHH 2010 poKy                     .N!!04-07-2010 as of July 07, 2010

    M. KHlB                          «09» ceprrm1 2013 poKy Kiev                                  August 09, 2013

       AT «l>POK1>13HECl>AHK», 10pH,n;HqHa                           JSC «BROKBUSINESSBANK», a legal
    oco6a, 3apeecTposaHa i xKa ,n:ie si,n:rrosi,n:Ho .n:o          entity registered and acting under the laws of
    3aKoHo,n:ascTBa YKpa"iHH, B oco6i Kepy10qoro                   Ukraine, represented by the Head of Kiev Main
    Ktt"iBCbKHM         rorroBHHM           penoHarrbHHM           Regional branch Sergiy Mygal acting under the
    si,n;,n:iJieHHXM    Ily6rriqHoro        aKu;ioHepHoro          Warrant #103 dated as of February 13, 2013 ,
    TOBapHCTBa «EPOKEI3HECEAHK» Mttrarrx                           notarized by Marinichenko 0., private notary of
    Ceprix MHKOJiaiiosHqa, XKHH ,n:ie Ha rri,n:cTasi               Kyiv City Notary District (hereinafter, referred
    ,n:osipeHocTi, rrocsi,n:qeHo"i MapiHiqeHKO O.C.,               to as the "BANK"), on the one part, and
    rrpHBaTHHM HOTapiycoM Ktt"iBcbKoro MicbKoro                    company "ZUKK TRADING LIMITED", a
    HOTapiarrbHOro OKpyry (( 13 » JIIOTOro 2013 poKy               legal entity registered and acting under the laws
    3a peecTPOBHM N!!l 03 (Ha,n;arri - «EAHK»), 3                  of the Republic of Cyprus, {hereinafter referred
    o,n:me1 cTopoHH, Ta KoMrraHix «3YKK                            to as the "INVESTOR") represented by Berzins
    TPEli,rJ,IHr JllMITE,[J;» (ZUKK TRADING                        Guntis on the other part, have entered into a
    LIMITED),           10pH,n:HqHa        oco6a,       xKa        present Additional agreement #5 to the
    3apeecTposaHa i xKa ,n:ie si,n:rrosi,n:Ho ,n:o                 INVESTMENT AGREEMENT N!!04-07-2010
    3aKoHo,n:ascTBa Pecrry6rriKH Kirrp (,n:arri no                 as of July 07, 2010 (hereinafter referred to as
    TeKcTy «IHBECTOP»), B oco6i ,n:osipeHo"i                       the "AGREEMENT") as follows:
    oco6H Eep3iHca fyHTica, 3 iHI.I.Io"i cTopoHH
    YKJiaJIH u;10 ,ZJ;o,n:aTKosy yro,n:y N!! 5 si.n: «09»
    ceprrHx        2013      poKy      .n:o     ,ZJ;orosopy
    iHsecTmdiiHoro 6aHKiBCbKoro BKrra.n:y N!!04-07-
    2010 Bi,n: «07» JIHIIH51 2010 poKy (Ha,n:arri -
    «,il;Of'OBIP») rrpo HacTyrrHe:

    1. IlyHKT 3.2. ,ZJ;Of'OBOPY BHKJiacTH B Hosiii                 1. Article 3.2. of the AGREEMENT shall be
    pe,n:aK1.d"i:                                                  amended as follows:
    «3.2. ,lJ;aToIO rrosepHeHHx «BKJIA,il;Y» e «25»                "3.2. Repayment Date of the "INVESTMENT"
    rpy,n:m1 2014 poKy.»                                           is set on December 25, 2014"

    2. IlyHKT 4.1. ,ZJ;Of'OBOPY BHKJiaCTH B Hosiii                 2. Article 4.1 . of the AGREEMENT shall be
    pe,n:aK1.d"i:                                                  amended as follows :
    «4.1 . «EAHK» Hapaxosye Ta crrJiaqye                           "4.1. The BANK accrues and repays to the
    «IHBECTOPY» rrpou;eHTH 3a cTaBKOIO He                          INVESTOR the interests at the rate - not less
    Memne Hi)I( 11,5 (o,n:HHa,n:u;xTb u;iJIHX rr'xTb               than 11,5 (eleven point five) percent per
    ,n:ecxTHX) rrpou;eHTiB piqm1x.»                                annum.

    3. HapaxosaHi rrpou;eHTH 3a rpy,n:eHb 2013 3. The interests accrued for December 2013
    poKy EaHK crrJiaqye IHBECTOPY 31 rpy,n:Hx shall be repaid by the BANK to the
    2013p.                                     INVESTOR on December 31, 2013.

    4. ,ZJ;o,n:aTKOBa yro,n:a e Hesi,n:'eMHOIO qacTHHOIO 4. Additional agreement is an integral part of
    ,ZJ;orosopy i Hafo.1pae qHHHOCTi 3 MOMeHTY i"i the AGREEMENT and shall take effect upon
    rri,n:rrncaHHX Ta cKpirrJieHHX rreqaTKaMH CTopiH. its signing and sealing by the Parties.

    5.    ,ZJ;o,n:aTKOBa   yro,n:a     CKrra,n:eHa    y    ,n:sox 5. Additional agreement drawn up m two
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 65 of 77
     rrpRMipHRKax, 51Ki MaIOTb o,n;HaKOBY IOpR,n;wrny copies, each being equally valid, one for each
     cm1y, no o,n;HoMy ,n;rr51 KO)l(HO'i i3 CTopiH.   party.


     IOpH.zi;H•rni a.zi;pecH i nJiaTb1rni pe1rni3HTH    Legal Addresses
     CTOpiH                                             and Bank Details of the Parties
                            «EAHK»                                       «BANK>>
     EAHK IIOCEPE1IHl1K:                                INTERMEDIARY BANK:
     Deutsche Bank Trust Company                        Deutsche Bank Trust Company
     Americas                                           Americas
     SWIFT: BKTRUS33                                    SWIFT: BKTRUS33
     PaxyttoK N2          3719                          Account#     3719
     EAHK OTPHMYBAl.J:                                  BENEFICIARY BANK:
     AT <<EpoK6i3ttec6aHK»                              JSC «BROKBUSINESSBANK»
     03057, YKpa'itta, M. KR'iB,
     rrpocrreKT IIepeMorR, 41 .
     SWIFT: BRBBUAUX


                                                                                               Seal

     KepyroqH~

     perioHaJihHHM Bi;::ui:iJieHHSIM
     AT «EpoK6i3Hec6aHK»

     «IHBECTOP»                                         «INVESTOR»
     OTpHMyBaq: «3YKK TPEH,ll;IHr                       Beneficiary: ZUKK TRADING LTD
     JllMITE,l(»                                        Beneficiary's address: Vyronos, 24 P.LORDOS
     A.n;peca oTpRMyBaqa: BRpottoc, 24 II. Jlop.n;oc    CENTER, BLOCK B, Office 305 Limassol,
     L(eHTp, ErroK E, Ocpic N2305 JliMacorr, Kirrp.     Cyprus.

     EaHK oTpHMyBaqa:                                   Beneficiary's Bank:
     YKpa'iHa, M. KR'iB, rrp-T. IIepeMorR, 41           JSC « BROKBUSINESSBANK»
     AT «EPOKEI3HECEAHK»,                               Kiev, Ukraine
     KO,n; 6aHKY (MefJO) 300249                         SWIFT: BRBBUAUX
     PaxyHoK OTpHMYB:;tqa:            ,.                Beneficiary's Account
     N2             3091 -~ ,                            #            300/t
                                        \

        /
                                                                                       .
                                                                                       \ r

                                                M.II.                                        Seal
                                        /                   . s Guntis                 /
     Eep3iHC ry       '      /,
                                                               . d            .        0
     ,l(oBipeH  o6a 'r, "'                              A u onze representative ,.,., o ~
     3YKK TPEH,l(IHr JIIMITE,l(                         ZUKK TRAD ING L.,_-iI>




  ~~~
~fr<,~(? ~
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 66 of 77
    300249 -AT "6P OK6 13 HEC 6AHK"                                                            26 .03 .2014 17:04:45

     BHnHcKa no oco 6os oM y pa xyHKy N2             2331 Ja nepiOA 3 01.01.2014 no 25.03.2014
      840    .Qonap CIJJA
     ,[/08/0CTP.,l/En HEF -IHB KOMrl "3 YKK TPEilt,[f!HI !7/MITE)
     8.QPnO                                                                    nonepeA. npos.:                     07.07.2010
                                                                           nonepeA . npos . eKs.:                  09.07 .2012
     3am1woK Ha no'laTOK nepioAY                                                                            15 000 000,00
     EKB.:                                                                                                 119 895 000,00
     Kypc      Ha 07~02 . 20 1 4 : 870 ,8000 3a-160
     Kypc H6Y Ha 10.02.20 14: 852,8200 3a 100
     Kypc H6Y Ha 11 .02 .20 14 : 85 5,32 00 3a 100
     Kypc H6Y 11a 12.02.2014 : 855,070 0 3a 100
     Kypc H6Y. 11a 14.02.20 14: 863,0900 3a 100
     Kypc H6Yi-la 17.02 .20 14: 864 ,0500 3a 100
     Kypc H6Y Ha 18.02.201 4: 864 ,5800 38 100
     Kypc H6Y Ha 19.02 .2014 : 86 8,6900 3a 100
     Kypc H6Y Ha 20.02.2014: 878 ,5200 3a 100
     Kypc H6Y Ha 21. 02.2014 : 883,8000 3a 100
     Kypc H6Y Ha 24 .02.2014 : 89 3,8000 38 100
     Kypc H6Y 'ifa 25. 02. 2014 : 90 3,7700 3a 100
     Kypc H6Y Ha 26.02 2014: 942 ,6900 38 100
     Kypc H6Y Ha 27.02. 20 14 : 951 ,7900 3a 100
  , Kypc H6Y Ha 28.02. 20 '14 : 99 8,6300 3a 100
     Kypc H6Y. Ha 03.03 2014 : 969,9400 38 100
     Kypc H6Y fia 04.03. 2014: 999,2400 3a 100
     Kypc H6Y Ha 05.03.2014: 972,4100 3a 100
     Kypc H6Y Ha 06.03. 2014 : 944,8900 3a 100
     Kypc H6Y Ha 07.03.201 4: 938 .7900 38 100
     Kypc H6Y Ha 11. 03 .20 14 : 92 3,5900 3a 100
     Kypc H6Y Ha 12.03. 20 14 : 92 9,7500 38 100
     Kypc H6Y Ha 13.03.2014 : 92 8,2300 3a 100
     Kypc H6Y Ha 14 03.20 14 : 947 5900 3a 100
     Kypc H6Y Ha 17.03.2014 : 960 ,0700 3a 100
     Kypc H6Y Ha 18.03.2014 : 975 ,6800 3a 100
     Kypc H6Y Ha 19.03.2014 : 995 ,9800 3a ·1 00
   . Kypc H6Y Ha 20 03 2014 : 991 ,7800 38 100
             "· 21.C3. 2014 : 1 010,9)00 3a 100
     Kypc H5%Ha
     Kypc H5/Ha 24.C3 .201 4 : 1 019,6GOO 38 100
     KypcH6 ¥,.Ha2 5 C3. 2014: 1 0 ~7.6?.003a 100
     06opoTH Ja ncp10.o.:                                                           0,00                             0,00
     EKsisaneHT:                                                           19 243 500,00                    54 991 500,00



                                                                                                                                    l
     3anHWOK no 33KiH ·iCH Hl-O nepiotw                                                                     15 000 000,00 { '
     EKB.:                                                                                                 155 643 000,00
                                                                                     jAT     5PO,            . .      _ ....
                                                                                              M<t>C .J :JCJc ,
                                                                                         l,£"~t _ VC.l/~ 1(           /" "SCJ
                                                                                             •lfllH'LKC I           • ,'( ~
                                                                                      pe ·iow       .IblIC Pl l ;         "     rnj
                                                                                      i:>j     f'     :>
                                                                                                     .... elf ""Lll




    BHKOHase1..1b : CT 1• aHe HKO T ·11m   !!iKTo pisHa                                                                       1/1
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 67 of 77




                        Exhibit C (e)
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 68 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 69 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 70 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 71 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 72 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 73 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 74 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 75 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 76 of 77
Case 1:21-cv-20019-JEM Document 1-3 Entered on FLSD Docket 01/04/2021 Page 77 of 77
